

115 HR 12 IH: Voter Empowerment Act of 2017
U.S. House of Representatives
2017-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 12IN THE HOUSE OF REPRESENTATIVESJune 23, 2017Mr. Lewis of Georgia (for himself, Mr. Clyburn, Mr. Hoyer, Mr. Brady of Pennsylvania, Mr. Conyers, Ms. Pelosi, Ms. Adams, Mr. Aguilar, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Bera, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Ms. Bordallo, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown of Maryland, Ms. Brownley of California, Mrs. Bustos, Mr. Butterfield, Mr. Capuano, Mr. Carbajal, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Cohen, Mr. Connolly, Mr. Correa, Mr. Costa, Mr. Courtney, Mr. Crist, Mr. Crowley, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Mr. Ellison, Mr. Engel, Ms. Eshoo, Mr. Espaillat, Ms. Esty of Connecticut, Mr. Evans, Mr. Foster, Ms. Frankel of Florida, Ms. Fudge, Mr. Gallego, Mr. Garamendi, Mr. Gonzalez of Texas, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Ms. Hanabusa, Mr. Hastings, Mr. Heck, Mr. Higgins of New York, Mr. Himes, Mr. Huffman, Ms. Jackson Lee, Ms. Jayapal, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Mr. Kihuen, Mr. Kildee, Mr. Kilmer, Mr. Kind, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee, Mr. Levin, Mr. Ted Lieu of California, Mr. Loebsack, Ms. Lofgren, Mr. Lowenthal, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Moulton, Mr. Nadler, Mrs. Napolitano, Mr. Neal, Mr. Nolan, Mr. Norcross, Ms. Norton, Mr. O'Halleran, Mr. O'Rourke, Mr. Panetta, Mr. Pascrell, Mr. Payne, Mr. Peters, Ms. Pingree, Ms. Plaskett, Mr. Pocan, Mr. Polis, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Mr. Richmond, Ms. Rosen, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan of Ohio, Mr. Sablan, Ms. Sánchez, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Schrader, Mr. David Scott of Georgia, Mr. Scott of Virginia, Mr. Serrano, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Sherman, Mr. Sires, Ms. Slaughter, Mr. Smith of Washington, Mr. Soto, Ms. Speier, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mr. Vargas, Mr. Veasey, Mr. Vela, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on the Judiciary, Science, Space, and Technology, Veterans' Affairs, Oversight and Government Reform, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo modernize voter registration, promote access to voting for individuals with disabilities,
			 protect the ability of individuals to exercise the right to vote in
			 elections for Federal office, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Voter Empowerment Act of 2017. (b)Statement of policyIt is the policy of the United States that—
 (1)all eligible citizens of the United States should access and exercise their constitutional right to vote in a free, fair, and timely manner; and
 (2)the integrity, security, and accountability of the voting process must be vigilantly protected, maintained, and enhanced in order to protect and preserve electoral and participatory democracy in the United States.
 (c)Table of contentsThe table of contents of this Act is as follows:  Sec. 1. Short title; table of contents. Title I—Voter Registration Modernization Sec. 100. Short title. Subtitle A—Promoting Internet Registration Sec. 101. Requiring availability of Internet for voter registration. Sec. 102. Use of Internet to update registration information. Sec. 103. Provision of election information by electronic mail to individuals registered to vote. Sec. 104. Clarification of requirement regarding necessary information to show eligibility to vote. Sec. 105. Effective date. Subtitle B—Automated Registration of Certain Individuals Sec. 111. Automated voter registration. Sec. 112. List maintenance, privacy, and security. Sec. 113. Promoting accuracy of statewide voter registration lists. Sec. 114. Definitions. Sec. 115. Effective date. Subtitle C—Other initiatives To promote voter registration Sec. 121. Same day registration. Sec. 122. Acceptance of voter registration applications from individuals under 18 years of age. Sec. 123. Annual reports on voter registration statistics. Subtitle D—Availability of HAVA Requirements Payments Sec. 131. Availability of requirements payments under HAVA to cover costs of compliance with new requirements. Subtitle E—Prohibiting Interference With Voter Registration  Sec. 141. Prohibiting hindering, interfering with, or preventing voter registration. Sec. 142. Establishment of best practices. Title II—Access to Voting for Individuals With Disabilities Sec. 201. Requirements for States to promote access to voter registration and voting for individuals with disabilities. Sec. 202. Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences. Sec. 203. Expansion and reauthorization of grant program to assure voting access for individuals with disabilities. Title III—Prohibiting Voter Caging Sec. 301. Voter caging and other questionable challenges prohibited. Sec. 302. Development and adoption of best practices for preventing voter caging. Sec. 303. Severability. Title IV—Prohibiting Deceptive Practices Sec. 401. Prohibition on deceptive practices in Federal elections. Sec. 402. Modification of penalty for voter intimidation. Sec. 403. Sentencing guidelines. Sec. 404. Reporting violations; corrective action. Title V—Democracy Restoration Sec. 501. Rights of citizens. Sec. 502. Enforcement. Sec. 503. Notification of restoration of voting rights. Sec. 504. Definitions. Sec. 505. Relation to other laws. Sec. 506. Federal prison funds. Sec. 507. Effective date. Title VI—Accuracy, Integrity, and Security of Elections Sec. 600. Short title. Subtitle A—Promoting accuracy, integrity, and security through voter-Verified permanent paper ballot Sec. 601. Paper ballot and manual counting requirements. Sec. 602. Accessibility and ballot verification for individuals with disabilities. Sec. 603. Durability and readability requirements for ballots. Sec. 604. Effective date for new requirements. Subtitle B—Requirement for mandatory manual audits by hand count Sec. 611. Mandatory manual audits.  Subtitle C—Mandatory manual audits Sec. 321. Requiring audits of results of elections. Sec. 322. Number of ballots counted under audit. Sec. 323. Process for administering audits. Sec. 324. Selection of precincts. Sec. 325. Publication of results. Sec. 326. Payments to States. Sec. 327. Exception for elections subject to recount under State law prior to certification. Sec. 328. Effective date. Sec. 612. Availability of enforcement under Help America Vote Act of 2002. Sec. 613. Guidance on best practices for alternative audit mechanisms. Sec. 614. Clerical amendment. Title VII—Provisional Ballots Sec. 701. Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards. Title VIII—Early Voting and Voting by Mail Sec. 801. Early voting and voting by mail. Title IX—Absent Uniformed Services Voters and Overseas Voters Sec. 901. Extending guarantee of residency for voting purposes to family members of absent military personnel. Sec. 902. Pre-election reports on availability and transmission of absentee ballots. Sec. 903. Enforcement. Sec. 904. Revisions to 45-day absentee ballot transmission rule. Sec. 905. Use of single absentee ballot application for subsequent elections. Sec. 906. Effective date. Title X—Poll Worker Recruitment and Training Sec. 1001. Leave to serve as a poll worker for Federal employees. Sec. 1002. Grants to States for poll worker recruitment and training. Sec. 1003. Model poll worker training program. Sec. 1004. State defined. Title XI—Enhancement of Enforcement Sec. 1101. Enhancement of enforcement of Help America Vote Act of 2002. Title XII—Federal Election Integrity Sec. 1201. Prohibition on campaign activities by chief State election administration officials. Title XIII—Other Election Administration Improvements Sec. 1301. Treatment of universities as voter registration agencies. Sec. 1302. Minimum notification requirements for voters affected by polling place changes. Sec. 1303. Voter information response systems and hotline. Sec. 1304. Reauthorization of election assistance commission. Sec. 1305. Application of laws to Commonwealth of Northern Mariana Islands. Sec. 1306. Repeal of exemption of Election Assistance Commission from certain government contracting requirements. Sec. 1307. No effect on other laws. IVoter Registration Modernization 100.Short titleThis title may be cited as the Voter Registration Modernization Act of 2017.
			APromoting Internet Registration
				101.Requiring availability of Internet for voter registration
 (a)Requiring Availability of Internet for RegistrationThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 6 the following new section:
						
							6A.Internet Registration
								(a)Requiring Availability of Internet for Online Registration
 (1)Availability of online registrationEach State, acting through the chief State election official, shall ensure that the following services are available to the public at any time on the official public websites of the appropriate State and local election officials in the State, in the same manner and subject to the same terms and conditions as the services provided by voter registration agencies under section 7(a):
 (A)Online application for voter registration. (B)Online assistance to applicants in applying to register to vote.
 (C)Online completion and submission by applicants of the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2), including assistance with providing a signature in electronic form as required under subsection (c).
 (D)Online receipt of completed voter registration applications. (b)Acceptance of completed applicationsA State shall accept an online voter registration application provided by an individual under this section, and ensure that the individual is registered to vote in the State, if—
 (1)the individual meets the same voter registration requirements applicable to individuals who register to vote by mail in accordance with section 6(a)(1) using the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2); and
 (2)the individual provides a signature in electronic form in accordance with subsection (c) (but only in the case of applications submitted during or after the second year in which this section is in effect in the State).
 (c)Signatures in electronic formFor purposes of this section, an individual provides a signature in electronic form by— (1)executing a computerized mark in the signature field on an online voter registration application; or
 (2)submitting with the application an electronic copy of the individual’s handwritten signature through electronic means.
									(d)Confirmation and disposition
 (1)Confirmation of receiptUpon the online submission of a completed voter registration application by an individual under this section, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the application and providing instructions on how the individual may check the status of the application.
 (2)Notice of dispositionAs soon as the appropriate State or local election official has approved or rejected an application submitted by an individual under this section, the official shall send the individual a notice of the disposition of the application.
 (3)Method of notificationThe appropriate State or local election official shall send the notices required under this subsection by regular mail, and, in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by both electronic mail and regular mail.
 (e)Provision of Services in Nonpartisan MannerThe services made available under subsection (a) shall be provided in a manner that ensures that, consistent with section 7(a)(5)—
 (1)the online application does not seek to influence an applicant’s political preference or party registration; and
 (2)there is no display on the website promoting any political preference or party allegiance, except that nothing in this paragraph may be construed to prohibit an applicant from registering to vote as a member of a political party.
 (f)Protection of Security of InformationIn meeting the requirements of this section, the State shall establish appropriate technological security measures to prevent to the greatest extent practicable any unauthorized access to information provided by individuals using the services made available under subsection (a).
 (g)Use of Additional Telephone-Based SystemA State shall make the services made available online under subsection (a) available through the use of an automated telephone-based system, subject to the same terms and conditions applicable under this section to the services made available online, in addition to making the services available online in accordance with the requirements of this section.
 (h)Nondiscrimination among registered voters using mail and online registrationIn carrying out this Act, the Help America Vote Act of 2002, or any other Federal, State, or local law governing the treatment of registered voters in the State or the administration of elections for public office in the State, a State shall treat a registered voter who registered to vote online in accordance with this section in the same manner as the State treats a registered voter who registered to vote by mail..
					(b)Special requirements for individuals using online registration
						(1)Treatment as individuals registering to vote by mail for purposes of first-time voter
 identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by striking by mail and inserting by mail or online under section 6A of the National Voter Registration Act of 1993.
 (2)Requiring signature for first-time voters in jurisdictionSection 303(b) of such Act (52 U.S.C. 21083(b)) is amended— (A)by redesignating paragraph (5) as paragraph (6); and
 (B)by inserting after paragraph (4) the following new paragraph:  (5)Signature requirements for first-time voters using online registration (A)In generalA State shall, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of subparagraph (B) if—
 (i)the individual registered to vote in the State online under section 6A of the National Voter Registration Act of 1993; and
 (ii)the individual has not previously voted in an election for Federal office in the State. (B)RequirementsAn individual meets the requirements of this subparagraph if—
 (i)in the case of an individual who votes in person, the individual provides the appropriate State or local election official with a handwritten signature; or
 (ii)in the case of an individual who votes by mail, the individual submits with the ballot a handwritten signature.
 (C)InapplicabilitySubparagraph (A) does not apply in the case of an individual who is— (i)entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302 et seq.);
 (ii)provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(b)(2)(B)(ii)); or
 (iii)entitled to vote otherwise than in person under any other Federal law.. (3)Conforming amendment relating to effective dateSection 303(d)(2)(A) of such Act (52 U.S.C. 21083(d)(2)(A)) is amended by striking Each State and inserting Except as provided in subsection (b)(5), each State.
						(c)Conforming Amendments
 (1)Timing of registrationSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended— (A)by striking and at the end of subparagraph (C);
 (B)by redesignating subparagraph (D) as subparagraph (E); and (C)by inserting after subparagraph (C) the following new subparagraph:
								
 (D)in the case of online registration through the official public website of an election official under section 6A, if the valid voter registration application is submitted online not later than the lesser of 30 days, or the period provided by State law, before the date of the election (as determined by treating the date on which the application is sent electronically as the date on which it is submitted); and.
 (2)Informing applicants of eligibility requirements and penaltiesSection 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking and 7 and inserting 6A, and 7. 102.Use of Internet to update registration information (a)In General (1)Updates to information contained on computerized statewide voter registration listSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)) is amended by adding at the end the following new paragraph:
							
								(6)Use of Internet by registered voters to update information
 (A)In generalThe appropriate State or local election official shall ensure that any registered voter on the computerized list may at any time update the voter’s registration information, including the voter’s address and electronic mail address, online through the official public website of the election official responsible for the maintenance of the list, so long as the voter attests to the contents of the update by providing a signature in electronic form in the same manner required under section 6A(c) of the National Voter Registration Act of 1993.
 (B)Processing of updated information by election officialsIf a registered voter updates registration information under subparagraph (A), the appropriate State or local election official shall—
 (i)revise any information on the computerized list to reflect the update made by the voter; and (ii)if the updated registration information affects the voter’s eligibility to vote in an election for Federal office, ensure that the information is processed with respect to the election if the voter updates the information not later than the lesser of 7 days, or the period provided by State law, before the date of the election.
										(C)Confirmation and disposition
 (i)Confirmation of receiptUpon the online submission of updated registration information by an individual under this paragraph, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the updated information and providing instructions on how the individual may check the status of the update.
 (ii)Notice of dispositionAs soon as the appropriate State or local election official has accepted or rejected updated information submitted by an individual under this paragraph, the official shall send the individual a notice of the disposition of the update.
 (iii)Method of notificationThe appropriate State or local election official shall send the notices required under this subparagraph by regular mail, and, in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by both electronic mail and regular mail..
 (2)Conforming amendment relating to effective dateSection 303(d)(1)(A) of such Act (52 U.S.C. 21083(d)(1)(A)) is amended by striking subparagraph (B) and inserting subparagraph (B) and subsection (a)(6). (b)Ability of registrant To use online update To provide information on residenceSection 8(d)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)(2)(A)) is amended—
 (1)in the first sentence, by inserting after return the card the following: or update the registrant’s information on the computerized Statewide voter registration list using the online method provided under section 303(a)(6) of the Help America Vote Act of 2002; and
 (2)in the second sentence, by striking returned, and inserting the following: returned or if the registrant does not update the registrant’s information on the computerized Statewide voter registration list using such online method,.
						103.Provision of election information by electronic mail to individuals registered to vote
					(a)Including Option on Voter Registration Application To Provide E–Mail Address and Receive
			 Information
 (1)In generalSection 9(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(b)) is amended— (A)by striking and at the end of paragraph (3);
 (B)by striking the period at the end of paragraph (4) and inserting ; and; and (C)by adding at the end the following new paragraph:
								
 (5)shall include a space for the applicant to provide (at the applicant’s option) an electronic mail address, together with a statement that, if the applicant so requests, instead of using regular mail the appropriate State and local election officials shall provide to the applicant, through electronic mail sent to that address, the same voting information (as defined in section 302(b)(2) of the Help America Vote Act of 2002) which the officials would provide to the applicant through regular mail..
 (2)Prohibiting use for purposes unrelated to official duties of election officialsSection 9 of such Act (52 U.S.C. 20508) is amended by adding at the end the following new subsection:
							
 (c)Prohibiting use of electronic mail addresses for other than official purposesThe chief State election official shall ensure that any electronic mail address provided by an applicant under subsection (b)(5) is used only for purposes of carrying out official duties of election officials and is not transmitted by any State or local election official (or any agent of such an official, including a contractor) to any person who does not require the address to carry out such official duties and who is not under the direct supervision and control of a State or local election official..
 (b)Requiring Provision of Information by Election OfficialsSection 302(b) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)) is amended by adding at the end the following new paragraph:
						
 (3)Provision of other information by electronic mailIf an individual who is a registered voter has provided the State or local election official with an electronic mail address for the purpose of receiving voting information (as described in section 9(b)(5) of the National Voter Registration Act of 1993), the appropriate State or local election official, through electronic mail transmitted not later than 7 days before the date of the election involved, shall provide the individual with information on how to obtain the following information by electronic means:
 (A)The name and address of the polling place at which the individual is assigned to vote in the election.
 (B)The hours of operation for the polling place. (C)A description of any identification or other information the individual may be required to present at the polling place..
 104.Clarification of requirement regarding necessary information to show eligibility to voteSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended— (1)by redesignating subsection (j) as subsection (k); and
 (2)by inserting after subsection (i) the following new subsection:  (j)Requirement for State To Register Applicants Providing Necessary Information To Show Eligibility To VoteFor purposes meeting the requirement of subsection (a)(1) that an eligible applicant is registered to vote in an election for Federal office within the deadlines required under such subsection, the State shall consider an applicant to have provided a valid voter registration form if—
 (1)the applicant has accurately completed the application form and attested to the statement required by section 9(b)(2); and
 (2)in the case of an applicant who registers to vote online in accordance with section 6A, the applicant provides a signature in accordance with subsection (c) of such section..
					105.Effective date
 (a)In GeneralExcept as provided in subsection (b), the amendments made by this subtitle (other than the amendments made by section 104) shall take effect January 1, 2018.
 (b)WaiverSubject to the approval of the Election Assistance Commission, if a State certifies to the Election Assistance Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2018 were a reference to January 1, 2020.
					BAutomated Registration of Certain Individuals
				111.Automated voter registration
					(a)Collection of information by source agencies
 (1)Duties of source agenciesEach source agency in a State (as defined in subsection (e)) shall, with each application for services or assistance by an individual, and with each recertification, renewal, or change of address relating to such services or assistance—
 (A)notify each such individual of the substantive qualifications of an elector in the State, using language approved by the State’s chief election official;
 (B)notify each such individual that there is an opportunity to be registered to vote or update voter registration, but that voter registration is voluntary, and that neither registering nor declining to register to vote will in any way affect the availability of services or benefits, nor be used for other purposes;
 (C)require that each such individual indicate, after considering the substantive qualification of an elector in the State, whether or not the person wishes to be registered;
 (D)ensure that each such individual’s transaction with the agency cannot be completed until the individual has indicated whether he or she wishes to register to vote; and
 (E)for each such individual who consents to using the individual’s records with the source agency to enable the individual to register to vote under this section, collect a signed affirmation of eligibility to register to vote in the State.
 (2)No effect on right to decline voter registrationNothing in this subtitle shall be construed to interfere with the right of any person to decline to be registered to vote for any reason.
						(b)Transfer of information on individuals consenting to voter registration
 (1)TransferFor each individual who notifies the source agency that the individual consents to voter registration under this section, the source agency shall transfer to the chief State election official of the State the following data, to the extent the data is available to the source agency:
 (A)The given name or names and surname or surnames. (B)Date of birth.
 (C)Residential address. (D)Mailing address.
 (E)Signature, in electronic form. (F)Date of the last change to the information.
 (G)The motor vehicle driver’s license number. (H)The last four digits of the Social Security number.
 (2)Timing of transferThe source agency shall transfer the data described in paragraph (1) to the chief State election official on a daily basis.
 (3)FormatThe data transferred under paragraph (1) shall be transferred in a format compatible with the Statewide computerized voter registration list under section 303 of the Help America Vote Act of 2002.
 (4)Prohibiting storage of informationAny information collected by the source agency under this section with respect to an individual who consents to register to vote under this section may not be stored by the source agency in any form after the information is transferred to the chief State election official under paragraph (1).
						(c)Registration of Individuals by Chief State Election Official
 (1)Comparison with Statewide voter registration listUpon receiving information from a source agency with respect to an individual under subsection (b), the chief State election official shall determine whether the individual is included in the computerized Statewide voter registration list established and maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083).
 (2)Registration of individuals not on Statewide listIf an individual for whom information is received from a source agency under subsection (b) is eligible to vote in elections for Federal office in the State and is not on the computerized Statewide voter registration list, the chief State election official shall—
 (A)ensure that the individual is registered to vote in such elections not later than 5 days after receiving the information, without regard to whether or not the information provided by the source agency includes the individual’s signature;
 (B)update the Statewide computerized voter registration list to include the individual; and (C)notify the individual that the individual is registered to vote in elections for Federal office in the State.
 (3)Treatment of information incorrectly providedIf a source agency provides the chief State election official with information with respect to an individual who did not consent to be registered to vote under this section, the chief State election official shall not take any action to register the individual to vote, except that no such individual who is already included on the computerized Statewide voter registration list shall be removed from the list solely because the information was incorrectly provided under subsection (b).
 (4)No effect on other means of registrationNothing in this section affects a State’s obligation to register voters upon receipt of a valid voter registration application through means provided by National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the internet registration procedure described in subtitle A, or other valid means.
 (5)Individuals in existing recordsNo later than January 2019, each individual who is listed in a source agency’s records and for whom there exists reason to believe the individual is a citizen and not otherwise ineligible to vote shall be mailed a postage pre-paid return postcard including a box for the individual to check, together with the statement (in close proximity to the box and in prominent type), By checking this box, I affirm that I am a citizen of the United States, am eligible to vote in this State, and will be at least eighteen years old by the next general election. I understand that by checking this box, I will be registered to vote if I am eligible to vote in the State., along with a clear description of the voting eligibility requirements in the State. The postcard shall also include, where required for voter registration, a place for the individual’s signature and designation of party affiliation. An individual who checks the box and returns the completed postcard postmarked not later than the lesser of the fifteenth day before an election for Federal office, or the period provided by State law, shall be registered to vote in that election.
						(d)Options for State To require special treatment of individuals registered automatically
						(1)Treatment as individuals registering to vote by mail for purposes of first-time voter
 identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)), as amended by section 101(b)(1), is amended by striking of 1993 and inserting of 1993 or (at the option of the State) was registered automatically under section 111 of the Voter Registration Modernization Act of 2017.
 (2)Requiring signatureSection 303(b) of such Act (52 U.S.C. 21083(b)), as amended by section 101(b)(2), is amended— (A)by redesignating paragraph (6) as paragraph (7); and
 (B)by inserting after paragraph (5) the following new paragraph:  (5)Option for State to require signature requirements for first-time voters registered automatically (A)In generalA State may, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of subparagraph (B) if—
 (i)the individual was registered to vote in the State automatically under section 111 of the Voter Registration Modernization Act of 2017; and
 (ii)the individual has not previously voted in an election for Federal office in the State. (B)RequirementsAn individual meets the requirements of this subparagraph if—
 (i)in the case of an individual who votes in person, the individual provides the appropriate State or local election official with a handwritten signature; or
 (ii)in the case of an individual who votes by mail, the individual submits with the ballot a handwritten signature.
 (C)InapplicabilitySubparagraph (A) does not apply in the case of an individual who is— (i)entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302 et seq.);
 (ii)provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(b)(2)(B)(ii)); or
 (iii)entitled to vote otherwise than in person under any other Federal law.. (3)Conforming amendment relating to effective dateSection 303(d)(2)(A) of such Act (52 U.S.C. 21083(d)(2)(A)), as amended by section 101(b)(3), is amended by striking subsection (b)(5) and inserting subsections (b)(5) and (b)(6).
						(e)Source agencies described
 (1)In generalWith respect to any State, a source agency is— (A)each State office which is described in paragraph (2); and
 (B)each Federal office which is described in paragraph (3) which is located in the State, except that such office shall be a source agency only with respect to individuals who are residents of the State in which the office is located.
							(2)State offices described
 (A)In generalThe State offices described in this paragraph are as follows: (i)The State motor vehicle authority.
 (ii)Each office in the State which is designated as a voter registration agency in a State pursuant to section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)).
 (iii)Each State agency that administers a program providing assistance pursuant to pursuant to title III of the Social Security Act (42 U.S.C. 501 et seq.).
 (iv)Each State agency primarily responsible for maintaining identifying information for students enrolled at public secondary schools in the State, including, where applicable, the State agency responsible for maintaining the education data system described in section 6401(e)(2) of the America COMPETES Act (20 U.S.C. 9871(e)(2)).
 (v)In the case of a State in which an individual disenfranchised by a criminal conviction may become eligible to vote upon completion of criminal sentence or any part thereof, or upon formal restoration of rights, the State agency responsible for administering that sentence, or part thereof, or that restoration of rights.
 (vi)In the case of a State in which an individual disenfranchised by adjudication of mental incompetence or similar condition becomes eligible to register to vote upon the restoration of competence or similar condition, each State agency responsible for determining when competence or a similar condition is met.
 (vii)Such other office which may be designated as a source agency by the chief State election official of the State.
 (B)Criteria for designation of additional source agenciesIn designating offices of the State as source agencies for purposes of subparagraph (A)(vii), the chief State election official shall give priority on the basis of the following criteria:
 (i)The extent to which individuals receiving services or assistance from the office are likely to be individuals who are eligible to register to vote in elections for Federal office in the State but who are not registered to vote in such elections.
 (ii)The accuracy of the office’s records with respect to identifying information (including age, citizenship status, and residency) for individuals receiving services or assistance from the office.
 (iii)The cost-effectiveness of obtaining such identifying information and transmitting the information to the chief State election official.
 (iv)The extent to which the designation of the office as a voter registration agency will promote the registration of eligible individuals to vote in elections for Federal office in the State and the accuracy of the State’s Statewide computerized voter registration list under the Help America Vote Act of 2002.
 (3)Federal offices describedThe Federal offices described in this paragraph are as follows: (A)Armed Forces recruitment offices.
 (B)The United States Immigration and Customs Enforcement Bureau, but only with respect to individuals who complete the naturalization process.
 (C)The Social Security Administration. (D)The Administrative Office of the United States Courts, the Federal Bureau of Prisons, and the United States Probation Service, but only with respect to individuals completing terms of prison, sentences, probation, or parole.
 (E)The Department of Veterans Affairs, but only with respect to individuals applying for or using health care services or services for homeless individuals.
 (F)The Defense Manpower Data Center of the Department of Defense. (G)The Indian Health Services of the Department of Health and Human Services.
 (H)The Center for Medicare and Medicaid Services of the Department of Health and Human Services. (I)Any other Federal office which designated by a State (with the consent of the President) as a source agency with respect to the State.
							112.List maintenance, privacy, and security
					(a)Database management standards
 (1)Database matching standardsThe chief State election official of each State shall establish standards governing the comparison of data on the Statewide computerized voter registration list under section 303 of the Help America Vote Act of 2002, the data provided by various source agencies under section 111, and relevant data from other sources, including the specific data elements and data matching rules to be used for purposes of determining—
 (A)whether a data record from any source agency represents the same individual as a record in another source agency or on the Statewide list;
 (B)whether a data record from any source agency represents an individual already registered to vote in the State;
 (C)whether two data records in the Statewide computerized voter registration list represent duplicate records for the same individual;
 (D)whether a data record supplied by any list maintenance source represents an individual already registered to vote in the State; and
 (E)which information will be treated as more current and reliable when data records from multiple sources present information for the same individual.
 (2)Standards for determining ineligibilityThe chief State election official of a State shall establish uniform and non-discriminatory standards describing the specific conditions under which an individual will be determined for list maintenance purposes to be ineligible to vote in an election for Federal office in the State.
						(b)Privacy and security standards
 (1)Privacy and security policyThe chief State election official of a State shall publish and enforce a privacy and security policy specifying each class of users who shall have authorized access to the computerized Statewide voter registration list, specifying for each such class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy and security of the information on the list. Such policy shall include security safeguards to protect personal information in the data transfer process under section 111, the online or telephone interface, the maintenance of the voter registration database, and audit procedure to track individual access to the system.
 (2)No unauthorized accessThe chief election official of a State shall establish policies and enforcement procedures to prevent unauthorized access to or use of the computerized Statewide voter registration list, any list or other information provided by a source agency under section 111, or any maintenance source for the list. Nothing in this paragraph shall be construed to prohibit access to information required for official purposes for purposes of voter registration, election administration, and the enforcement of election laws.
						(3)Inter-agency transfers
 (A)In generalThe chief election official of a State shall establish policies and enforcement procedures to maintain security during inter-agency transfers of information required or permitted under this subtitle. Each State agency and third party participating in such inter-agency transfers of information shall facilitate and comply with such policies. Nothing in this subparagraph shall prevent a source agency under section 111 from establishing and enforcing additional security measures to protect the confidentiality and integrity of inter-agency data transfers. No State or local election official shall transfer or facilitate the transfer of information from the computerized Statewide voter registration list to any source agency under section 111.
 (B)Transmission through secure third parties permittedNothing in this section shall be construed to prevent a source agency under section 111 from contracting with a third party to assist in the transmission of data to a chief State election official, so long as the data transmission complies with the applicable requirements of this subtitle, including the privacy and security provisions of this section.
 (4)Records retentionThe chief State election official of a State shall establish standards and procedures to maintain all election records required for purposes of this subtitle, including for the purpose of determining the eligibility of persons casting provisional ballots under section 302 of the Help America Vote Act of 2002. Records for individuals who have been retained on the computerized Statewide voter registration list under section 301 of such Act but identified as ineligible to vote in an election for Federal office within the State, or removed from the list due to ineligibility, shall be maintained and kept available until at least the date of the second general election for Federal office that occurs after the date that the individual was identified as ineligible.
 (c)Publication of standardsThe chief State election official of a State shall publish on the official’s website the standards established under this section, and shall make those standards available in written form upon public request.
 (d)Protection of source informationThe identity of the specific source agency through which an individual consented to register to vote under section 111 shall not be disclosed to the public and shall not be retained after the individual is added to the computerized Statewide voter registration list.
 (e)Confidentiality of informationThe chief State election official of a State shall establish policies and enforcement procedures to ensure that personal information provided by source agencies or otherwise transmitted under this section is kept confidential and is available only to authorized users. For purposes of these policies and procedures, the term personal information means any of the following:
 (1)Any portion of an individual’s Social Security number. (2)Any portion of an individual’s motor vehicle driver’s license number or State identification card number.
 (3)An individual’s signature. (4)An individual’s personal residence and contact information (in the case of individuals with respect to whom such information is required to be maintained as confidential under State law).
 (5)Sensitive information relating to persons in categories designated confidential by Federal or State law, including victims of domestic violence or stalking, prosecutors and law enforcement personnel, and participants in a witness protection program.
 (6)An individual’s phone number. (7)An individual’s email address.
 (8)Any indication of an individual’s status as a citizen or noncitizen of the United States. (9)Such other information as the chief State election official may designate as confidential to the extent reasonably necessary to prevent identity theft or impersonation, except that the chief State election official may not designate as confidential under this subparagraph the name, address, or date of registration of an individual, or, where applicable, the self-identified racial or ethnic category of the individual as applicable under Revisions to OMB Directive Number 15 or successor directives.
						(f)Protections against liability of individuals on basis of information transferred
 (1)No individual liability for registration of ineligible individualIf an individual who is not eligible to register to vote in elections for Federal office is registered to vote in such elections by a chief State election official under section 111, the individual shall not be subject to any penalty, including the imposition of a fine or term of imprisonment, adverse treatment in any immigration or naturalization proceeding, or the denial of any status under immigration laws, under any law prohibiting an individual who is not eligible to register to vote in elections for Federal office from registering to vote in such elections. Nothing in this paragraph shall be construed to waive the liability of any individual who knowingly provides false information to any person regarding the individual’s eligibility to register to vote or vote in elections for Federal office.
 (2)Prohibiting use of information by officialsNo person acting under color of law may use the information received by the chief State election official under section 111 to attempt to determine the citizenship status of any individual for immigration enforcement, criminal law enforcement (other than enforcement of election laws), or any purpose other than voter registration, election administration, or the enforcement of election laws.
 (g)Prohibition on transfer of information irrelevant to administration of electionsNo source agency shall transmit any information under section 111 which is irrelevant to the administration of elections. To the extent that an election official receives any information which is accidentally or inadvertently transferred by a source agency under such section, the official shall immediately delete the information from the official’s records.
 (h)Restriction on use of informationNo information relating to an individual’s absence from the Statewide voter registration list under section 303 of the Help America Vote Act of 2002 or an individual’s declination to supply information for voter registration purposes to a source agency under section 111 may be disclosed to the public for immigration enforcement, criminal law enforcement other than enforcement of laws against election crimes, or used for any purpose other than voter registration, election administration, or the enforcement of election laws.
 (i)NondiscriminationNo person acting under color of law may discriminate against any individual on the basis of the individual’s absence from the statewide voter registration list, the information supplied by the individual for voter registration purpose to a source agency under section 111, or the individual’s declination to supply such information, except as required for purposes of voter registration, election administration, and the enforcement of election laws.
					(j)Prohibition on the use of voter registration information for commercial or nongovernmental
 purposesVoter registration information collected under this subtitle shall not be used for commercial purposes including for comparison with any existing commercial list or database.
 (k)PenaltyWhoever knowingly uses information or permits information to be used in violation of this section shall be imprisoned for not more than 1 year, fined under title 18, United States Code, or both.
 (l)Exclusion from lists of individuals declining registrationThe chief State election official of a State shall ensure that, with respect to any individual who declines the opportunity to register to vote under section 111, the individual’s information is not included on the computerized Statewide voter registration list under section 303 of the Help America Vote Act of 2002 and is not provided to any third party (except to the extent required under other law). Nothing in this subsection shall be construed to preclude an individual who has previously declined the opportunity to register to vote from subsequently registering to vote.
					(m)Assistance to States for carrying out list security, maintenance, and privacy requirements
 (1)Authorization of fundingSection 257(a) of the Help America Vote Act of 2002 (52 U.S.C. 21007(a)) is amended by adding at the end the following new paragraph:
							
 (5)For fiscal year 2018, such sums as may be necessary for such payments, except that a State may use a requirement payment made with funds authorized under this paragraph solely to upgrade the security of the State’s voter registration lists and voter registration processes and to carry out other activities necessary to meet the requirements of section 303(a)(3) (relating to the technological security of the State’s computerized voter registration list) and the requirements of the Voter Registration Modernization Act of 2017..
 (2)Waiver of 5 percent match requirementSection 253(b)(5) of such Act (52 U.S.C. 21003(b)(5)) is amended— (A)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and
 (B)by adding at the end the following new subparagraph:  (C)Subparagraph (A) shall not apply for purposes of determining the eligibility of a State to receive a requirements payment appropriated pursuant to the authorization provided under section 257(a)(5) of this title for fiscal year 2018..
							113.Promoting accuracy of statewide voter registration lists
					(a)Deadlines for transmittal of change of address or other identifying information
 (1)Information received by State motor vehicle authoritySection 5(d) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(d)) is amended to read as follows:
							
 (d)Automatic transmittal of change of address or other identifying informationNot later than 24 hours after receiving a change of address form or any other information indicating that identifying information with respect to an individual which is included in the records of the State motor vehicle authority has been changed, the State motor vehicle authority shall transmit such form or other information to the chief State election official, unless—
 (1)the records of the authority include information indicating that the individual is not eligible to register to vote in the State; or
 (2)the individual States on the form or otherwise indicates that the change of address or other information is not for voter registration purposes..
 (2)Information received by other voter registration agenciesSection 7 of such Act (52 U.S.C. 20506) is amended by adding at the end the following new subsection:
							
 (e)Automatic transmittal of change of address or other identifying informationNot later than 24 hours after receiving a change of address form or any other information indicating that identifying information with respect to an individual which is included in the records of a voter registration agency designated under this section has been changed, the appropriate official of such agency shall transmit such form or other information to the chief State election official, unless—
 (1)the records of the agency include information indicating that the individual is not eligible to register to vote in the State; or
 (2)the individual States on the form or otherwise indicates that the change of address or other information is not for voter registration purposes..
 (3)Information received from source agenciesNot later than 24 hours after receiving a change of address form or any other information indicating that identifying information with respect to an individual which is included in the records of a source agency designated under section 111 has been changed, the appropriate official of such agency shall transmit such form or other information to the chief State election official, unless—
 (A)the records of the agency include information indicating that the individual is not eligible to register to vote in the State; or
 (B)the individual States on the form or otherwise indicates that the change of address or other information is not for voter registration purposes.
 (b)Revision of Statewide computerized list to reflect revised informationSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)), as amended by section 102(a), is amended by adding at the end the following new paragraph:
						
							(7)Revision of list to reflect information received from other State offices
 (A)In generalIf a State motor vehicle authority (pursuant to section 5(d) of the National Voter Registration Act of 1993) a voter registration agency (designated under section 7 of such Act), or a source agency (designated under section 111 of the Voter Registration Modernization Act of 2017) transmits to the chief State election official a change of address form or any other information indicating that identifying information with respect to an individual has been changed, the appropriate State or local election official shall—
 (i)determine whether the individual appears on the computerized list established under this section; and
 (ii)if the individual appears on the list, revise the information relating to the individual on the list to reflect the individual’s new address or other changed identifying information.
 (B)Notification to votersIf an election official revises any voter registration information on the computerized list with respect to any voter (including removing the voter from the list), immediately after revising the information, the official shall send the individual a written notice of the revision which includes the following information:
 (i)The voter’s name, date of birth, and address, as reflected in the revised information on the computerized list.
 (ii)A statement that the voter’s voter registration information has been updated. (iii)Information on how to correct information on the computerized list.
 (iv)A statement of the eligibility requirements for registered voters in the State. (v)A statement (in larger font size than the other statements on the notice) that it is illegal for an individual who does not meet the eligibility requirements for registered voters in the State to vote in an election in the State.
 (vi)A statement that the voter may terminate the voter’s status as a registered voter in the State, or request a change in the voter’s voter registration information, at any time by contacting the appropriate State or local election official, together with contact information for such official (including any website through which the voter may contact the official or obtain information on voter registration in the State).
 (C)Use of electronic mailIf an election official has an electronic mail address for any voter to whom the official is required to send a written notice under this paragraph, the official may meet the requirements of this paragraph by sending the notice to the voter in electronic form at that address, but only if prior to sending the notice, the official sends a test electronic mail to the voter at that address and receives confirmation that the address is current and valid..
 (c)Effective dateThe amendments made by this section shall apply with respect to elections occurring during 2018 or any succeeding year.
					114.Definitions
 (a)Chief State election officialIn this subtitle, the chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.
 (b)StateIn this subtitle, a State includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, but does not include any State in which, under a State law in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.
 115.Effective dateThis subtitle and the amendments made by this subtitle shall apply with respect to the regularly scheduled general election for Federal office held in November 2018 and each succeeding election for Federal office.
				COther initiatives To promote voter registration
				121.Same day registration
 (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— (1)by redesignating sections 304 and 305 as sections 305 and 306; and
 (2)by inserting after section 303 the following new section:  304.Same day registration (a)In general (1)RegistrationNotwithstanding section 8(a)(1)(D) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)(D)), each State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election—
 (A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (or, if the individual is already registered to vote, to revise any of the individual’s voter registration information); and
 (B)to cast a vote in such election. (2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.
 (b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election.
 (c)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2018 and for any subsequent election for Federal office..
 (b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III. (c)Clerical amendmentThe table of contents of such Act is amended—
 (1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and
 (2)by inserting after the item relating to section 303 the following new item:   Sec. 304. Same day registration.. 122.Acceptance of voter registration applications from individuals under 18 years of age (a)Acceptance of applicationsSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507), as amended by section 104, is amended—
 (1)by redesignating subsection (k) as subsection (l); and (2)by inserting after subsection (j) the following new subsection:
							
								(k)Acceptance of applications from individuals under 18 years of age
 (1)In generalA State may not refuse to accept or process an individual’s application to register to vote in elections for Federal office on the grounds that the individual is under 18 years of age at the time the individual submits the application, so long as the individual is at least 16 years of age at such time.
 (2)No effect on State voting age requirementsNothing in paragraph (1) may be construed to require a State to permit an individual who is under 18 years of age at the time of an election for Federal office to vote in the election..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring on or after January 1, 2018.
					123.Annual reports on voter registration statistics
 (a)Annual reportNot later than 90 days after the end of each year, each State shall submit to the Election Assistance Commission and Congress a report containing the following categories of information for the year:
 (1)The number of individuals who were registered under section 111. (2)The number of voter registration application forms completed by individuals that were transmitted by motor vehicle authorities in the State (pursuant to section 5(d) of the National Voter Registration Act of 1993) and voter registration agencies in the State (as designated under section 7 of such Act) to the chief State election official of the State, broken down by each such authority and agency.
 (3)The number of such individuals whose voter registration application forms were accepted and who were registered to vote in the State and the number of such individuals whose forms were rejected and who were not registered to vote in the State, broken down by each such authority and agency.
 (4)The number of change of address forms and other forms of information indicating that an individual’s identifying information has been changed that were transmitted by such motor vehicle authorities and voter registration agencies to the chief State election official of the State, broken down by each such authority and agency and the type of form transmitted.
 (5)The number of individuals on the Statewide computerized voter registration list (as established and maintained under section 303 of the Help America Vote Act of 2002) whose voter registration information was revised by the chief State election official as a result of the forms transmitted to the official by such motor vehicle authorities and voter registration agencies (as described in paragraph (3)), broken down by each such authority and agency and the type of form transmitted.
 (6)The number of individuals who requested the chief State election official to revise voter registration information on such list, and the number of individuals whose information was revised as a result of such a request.
 (b)Breakdown of Information by Race of IndividualsIn preparing the report under this section, the State shall, for each category of information described in subsection (a), include a breakdown by race of the individuals whose information is included in the category, to the extent that information on the race of such individuals is available to the State.
 (c)Confidentiality of informationIn preparing and submitting a report under this section, the chief State election official shall ensure that no information regarding the identification of any individual is revealed.
 (d)State definedIn this section, a State includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, but does not include any State in which, under a State law in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.
					DAvailability of HAVA Requirements Payments
				131.Availability of requirements payments under HAVA to cover costs of compliance with new requirements
 (a)In GeneralSection 251(b) of the Help America Vote Act of 2002 (52 U.S.C. 21001(b)) is amended— (1)in paragraph (1), by striking (2) and (3) and inserting (2), (3), and (4); and
 (2)by adding at the end the following new paragraph:  (4)Certain voter registration activitiesA State may use a requirements payment to carry out any of the requirements of the Voter Registration Modernization Act of 2017, including the requirements of the National Voter Registration Act of 1993 which are imposed pursuant to the amendments made to such Act by the Voter Registration Modernization Act of 2017..
 (b)Conforming AmendmentSection 254(a)(1) of such Act (52 U.S.C. 21004(a)(1)) is amended by striking section 251(a)(2) and inserting section 251(b)(2). (c)Effective DateThe amendments made by this section shall apply with respect to fiscal year 2018 and each succeeding fiscal year.
					EProhibiting Interference With Voter Registration 
				141.Prohibiting hindering, interfering with, or preventing voter registration 
 (a)In generalChapter 29 of title 18, United States Code is amended by adding at the end the following new section:
						
							612.Hindering, interfering with, or preventing registering to vote
 (a)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from registering to vote or aiding another person in registering to vote in any election for Federal office.
 (b)AttemptAny person who attempts to commit any offense described in subsection (a) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit.
 (c)PenaltyAny person who violates subsection (a) shall be fined under this title, imprisoned not more than 5 years, or both.
 (d)Election for Federal Office DefinedFor purposes of this section, the term election for Federal office means a general, special, primary, or runoff election held to nominate or elect a candidate for the office of President or Vice President, presidential elector, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress..
 (b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code is amended by adding at the end the following new item:
						
							
								612. Hindering, interfering with, or preventing registering to vote..
 (c)Effective DateThe amendments made by this section shall apply with respect to elections held on or after the date of the enactment of this Act, except that no person may be found to have violated section 612 of title 18, United States Code (as added by subsection (a)), on the basis of any act occurring prior to the date of the enactment of this Act.
					142.Establishment of best practices
 (a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish recommendations for best practices for States to use to deter and prevent violations of section 612 of title 18, United States Code (as added by section 141), and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including practices to provide for the posting of relevant information at polling places and voter registration agencies under such Act, the training of poll workers and election officials, and relevant educational materials. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
 (b)Inclusion in voter information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)) is amended— (1)by striking and at the end of subparagraph (E);
 (2)by striking the period at the end of subparagraph (F) and inserting ; and; and (3)by adding at the end the following new subparagraph:
							
 (G)information relating to the prohibitions of section 612 of title 18, United States Code, and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including information on how individuals may report allegations of violations of such prohibitions..
						IIAccess to Voting for Individuals With Disabilities
			201.Requirements for States to promote access to voter registration and voting for individuals with
			 disabilities
 (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 114, is amended—
 (1)by redesignating sections 305 and 306 as sections 306 and 307; and (2)by inserting after section 304 the following new section:
						
							305.Access to voter registration and voting for individuals with disabilities
 (a)Treatment of applications and ballotsEach State shall— (1)permit individuals with disabilities to use absentee registration procedures and to vote by absentee ballot in elections for Federal office;
 (2)accept and process, with respect to any election for Federal office, any otherwise valid voter registration application and absentee ballot application from an individual with a disability if the application is received by the appropriate State election official not less than 30 days before the election;
 (3)in addition to any other method of registering to vote or applying for an absentee ballot in the State, establish procedures—
 (A)for individuals with disabilities to request by mail and electronically voter registration applications and absentee ballot applications with respect to elections for Federal office in accordance with subsection (c);
 (B)for States to send by mail and electronically (in accordance with the preferred method of transmission designated by the individual under subparagraph (C)) voter registration applications and absentee ballot applications requested under subparagraph (A) in accordance with subsection (c); and
 (C)by which such an individual can designate whether the individual prefers that such voter registration application or absentee ballot application be transmitted by mail or electronically;
 (4)in addition to any other method of transmitting blank absentee ballots in the State, establish procedures for transmitting by mail and electronically blank absentee ballots to individuals with disabilities with respect to elections for Federal office in accordance with subsection (d);
 (5)transmit a validly requested absentee ballot to an individual with a disability— (A)except as provided in subsection (e), in the case in which the request is received at least 45 days before an election for Federal office, not later than 45 days before the election; and
 (B)in the case in which the request is received less than 45 days before an election for Federal office—
 (i)in accordance with State law; and (ii)if practicable and as determined appropriate by the State, in a manner that expedites the transmission of such absentee ballot; and
 (6)if the State declares or otherwise holds a runoff election for Federal office, establish a written plan that provides absentee ballots are made available to individuals with disabilities in a manner that gives them sufficient time to vote in the runoff election.
									(b)Designation of single State office To Provide Information on Registration and Absentee Ballot
 Procedures for All Disabled Voters in StateEach State shall designate a single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by individuals with disabilities with respect to elections for Federal office to all individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State.
								(c)Designation of Means of Electronic Communication for Individuals with Disabilities To Request and
			 for States To Send Voter Registration Applications and Absentee Ballot
			 Applications, and for Other Purposes Related to Voting Information
 (1)In generalEach State shall, in addition to the designation of a single State office under subsection (b), designate not less than 1 means of electronic communication—
 (A)for use by individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under subsection (a)(3);
 (B)for use by States to send voter registration applications and absentee ballot applications requested under such subsection; and
 (C)for the purpose of providing related voting, balloting, and election information to individuals with disabilities.
 (2)Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to individuals with disabilities, including a means of electronic communication for the appropriate jurisdiction of the State.
									(3)Inclusion of designated means of electronic communication with informational and instructional
 materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to individuals with disabilities.
 (4)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under subsection (a)(3)(C), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.
									(d)Transmission of blank absentee ballots by mail and electronically
 (1)In generalEach State shall establish procedures— (A)to transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the individual with a disability under subparagraph (B)) to individuals with disabilities for an election for Federal office; and
 (B)by which the individual with a disability can designate whether the individual prefers that such blank absentee ballot be transmitted by mail or electronically.
 (2)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.
									(e)Hardship Exemption
 (1)In generalIf the chief State election official determines that the State is unable to meet the requirement under subsection (a)(5)(A) with respect to an election for Federal office due to an undue hardship described in paragraph (2)(B), the chief State election official shall request that the Attorney General grant a waiver to the State of the application of such subsection. Such request shall include—
 (A)a recognition that the purpose of such subsection is to individuals with disabilities enough time to vote in an election for Federal office;
 (B)an explanation of the hardship that indicates why the State is unable to transmit such individuals an absentee ballot in accordance with such subsection;
 (C)the number of days prior to the election for Federal office that the State requires absentee ballots be transmitted to such individuals; and
 (D)a comprehensive plan to ensure that such individuals are able to receive absentee ballots which they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office, which includes—
 (i)the steps the State will undertake to ensure that such individuals have time to receive, mark, and submit their ballots in time to have those ballots counted in the election;
 (ii)why the plan provides such individuals sufficient time to vote as a substitute for the requirements under such subsection; and
 (iii)the underlying factual information which explains how the plan provides such sufficient time to vote as a substitute for such requirements.
 (2)Approval of waiver requestThe Attorney General shall approve a waiver request under paragraph (1) if the Attorney General determines each of the following requirements are met:
 (A)The comprehensive plan under subparagraph (D) of such paragraph provides individuals with disabilities sufficient time to receive absentee ballots they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office.
 (B)One or more of the following issues creates an undue hardship for the State: (i)The State's primary election date prohibits the State from complying with subsection (a)(5)(A).
 (ii)The State has suffered a delay in generating ballots due to a legal contest. (iii)The State Constitution prohibits the State from complying with such subsection.
											(3)Timing of waiver
 (A)In generalExcept as provided under subparagraph (B), a State that requests a waiver under paragraph (1) shall submit to the Attorney General the written waiver request not later than 90 days before the election for Federal office with respect to which the request is submitted. The Attorney General shall approve or deny the waiver request not later than 65 days before such election.
 (B)ExceptionIf a State requests a waiver under paragraph (1) as the result of an undue hardship described in paragraph (2)(B)(ii), the State shall submit to the Attorney General the written waiver request as soon as practicable. The Attorney General shall approve or deny the waiver request not later than 5 business days after the date on which the request is received.
 (4)Application of waiverA waiver approved under paragraph (2) shall only apply with respect to the election for Federal office for which the request was submitted. For each subsequent election for Federal office, the Attorney General shall only approve a waiver if the State has submitted a request under paragraph (1) with respect to such election.
 (f)Individual with a disability definedIn this section, an individual with a disability means an individual with an impairment that substantially limits any major life activities and who is otherwise qualified to vote in elections for Federal office.
 (g)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2018..
 (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— (1)by striking and at the end of paragraph (2);
 (2)by striking the period at the end of paragraph (3) and inserting ; and; and (3)by adding at the end the following new paragraph:
						
 (4)in the case of the recommendations with respect to section 305, January 1, 2018.. (c)Clerical amendmentThe table of contents of such Act, as amended by section 114(c), is amended—
 (1)by redesignating the items relating to sections 305 and 306 as relating to sections 306 and 307; and
 (2)by inserting after the item relating to section 304 the following new item:   Sec. 305. Access to voter registration and voting for individuals with disabilities. . 202.Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences (a)Establishment of pilot programsThe Election Assistance Commission (hereafter referred to as the Commission) shall make grants to eligible States to conduct pilot programs under which—
 (1)individuals with disabilities may use electronic means (including the Internet and telephones utilizing assistive devices) to register to vote and to request and receive absentee ballots, in a manner which permits such individuals to do so privately and independently at their own residences; and
 (2)individuals with disabilities may use the telephone to cast ballots electronically from their own residences, but only if the telephone used is not connected to the Internet.
					(b)Reports
 (1)In generalA State receiving a grant for a year under this section shall submit a report to the Commission on the pilot programs the State carried out with the grant with respect to elections for public office held in the State during the year.
 (2)DeadlineA State shall submit a report under paragraph (1) not later than 90 days after the last election for public office held in the State during the year.
 (c)EligibilityA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing such information and assurances as the Commission may require.
 (d)TimingThe Commission shall make the first grants under this section for pilot programs which will be in effect with respect to elections for Federal office held in 2018, or, at the option of a State, with respect to other elections for public office held in the State in 2018.
 (e)Authorization of appropriationsThere is authorized to be appropriated for grants for pilot programs under this section $30,000,000 for fiscal year 2018 and each succeeding fiscal year.
 (f)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
				203.Expansion and reauthorization of grant program to assure voting access for individuals with
			 disabilities
 (a)Purposes of paymentsSection 261(b) of the Help America Vote Act of 2002 (52 U.S.C. 21021(b)) is amended by striking paragraphs (1) and (2) and inserting the following:
					
 (1)making absentee voting and voting at home accessible to individuals with the full range of disabilities (including impairments involving vision, hearing, mobility, or dexterity) through the implementation of accessible absentee voting systems that work in conjunction with assistive technologies for which individuals have access at their homes, independent living centers, or other facilities;
 (2)making polling places, including the path of travel, entrances, exits, and voting areas of each polling facility, accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and
 (3)providing solutions to problems of access to voting and elections for individuals with disabilities that are universally designed and provide the same opportunities for individuals with and without disabilities..
 (b)ReauthorizationSection 264(a) of such Act (52 U.S.C. 21024(a)) is amended by adding at the end the following new paragraph:
					
 (4)For fiscal year 2018 and each succeeding fiscal year, such sums as may be necessary to carry out this part..
 (c)Period of availability of fundsSection 264 of such Act (52 U.S.C. 21024) is amended— (1)in subsection (b), by striking Any amounts and inserting Except as provided in subsection (b), any amounts; and
 (2)by adding at the end the following new subsection:  (c)Return and transfer of certain funds (1)Deadline for obligation and expenditureIn the case of any amounts appropriated pursuant to the authority of subsection (a) for a payment to a State or unit of local government for fiscal year 2018 or any succeeding fiscal year, any portion of such amounts which have not been obligated or expended by the State or unit of local government prior to the expiration of the 4-year period which begins on the date the State or unit of local government first received the amounts shall be transferred to the Commission.
								(2)Reallocation of transferred amounts
 (A)In generalThe Commission shall use the amounts transferred under paragraph (1) to make payments on a pro rata basis to each covered payment recipient described in subparagraph (B), which may obligate and expend such payment for the purposes described in section 261(b) during the 1-year period which begins on the date of receipt.
 (B)Covered payment recipients describedIn subparagraph (A), a covered payment recipient is a State or unit of local government with respect to which— (i)amounts were appropriated pursuant to the authority of subsection (a); and
 (ii)no amounts were transferred to the Commission under paragraph (1).. IIIProhibiting Voter Caging 301.Voter caging and other questionable challenges prohibited (a)In GeneralChapter 29 of title 18, United States Code, as amended by section 141(a), is amended by adding at the end the following:
					
						613.Voter caging and other questionable challenges
 (a)DefinitionsIn this section— (1)the term voter caging document means—
 (A)a nonforwardable document that is returned to the sender or a third party as undelivered or undeliverable despite an attempt to deliver such document to the address of a registered voter or applicant; or
 (B)any document with instructions to an addressee that the document be returned to the sender or a third party but is not so returned, despite an attempt to deliver such document to the address of a registered voter or applicant, unless at least two Federal election cycles have passed since the date of the attempted delivery;
 (2)the term voter caging list means a list of individuals compiled from voter caging documents; and (3)the term unverified match list means a list produced by matching the information of registered voters or applicants for voter registration to a list of individuals who are ineligible to vote in the registrar’s jurisdiction, by virtue of death, conviction, change of address, or otherwise; unless one of the pieces of information matched includes a signature, photograph, or unique identifying number ensuring that the information from each source refers to the same individual.
 (b)Prohibition Against Voter CagingNo State or local election official shall prevent an individual from registering or voting in any election for Federal office, or permit in connection with any election for Federal office a formal challenge under State law to an individual’s registration status or eligibility to vote, if the basis for such decision is evidence consisting of—
 (1)a voter caging document or voter caging list; (2)an unverified match list;
 (3)an error or omission on any record or paper relating to any application, registration, or other act requisite to voting, if such error or omission is not material to an individual’s eligibility to vote under section 2004 of the Revised Statutes, as amended (52 U.S.C. 10101(a)(2)(B)); or
 (4)any other evidence so designated for purposes of this section by the Election Assistance Commission,
								except that the election official may use such evidence if it is corroborated by independent
 evidence of the individual’s ineligibility to register or vote.(c)Requirements for Challenges by Persons Other Than Election OfficialsNo person, other than a State or local election official, shall submit a formal challenge to an individual’s eligibility to register to vote in an election for Federal office or to vote in an election for Federal office unless that challenge is supported by personal knowledge regarding the grounds for ineligibility which is—
 (1)documented in writing; and (2)subject to an oath or attestation under penalty of perjury that the challenger has a good faith factual basis to believe that the individual who is the subject of the challenge is ineligible to register to vote or vote in that election, except a challenge which is based on the race or national origin of the individual who is the subject of the challenge may not be considered to have a good faith factual basis for purposes of this paragraph.
 (d)Penalties for Knowing MisconductWhoever knowingly challenges the eligibility of one or more individuals to register or vote or knowingly causes the eligibility of such individuals to be challenged in violation of this section with the intent that one or more eligible voters be disqualified, shall be fined under this title or imprisoned not more than 1 year, or both, for each such violation. Each violation shall be a separate offense.
 (e)No Effect on Related LawsNothing in this section is intended to override the protections of the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) or to affect the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.)..
 (b)Clerical AmendmentThe table of sections for chapter 29 of title 18, United States Code, as amended by section 141(b), is amended by adding at the end the following:
					
						
							613. Voter caging and other questionable challenges..
				302.Development and adoption of best practices for preventing voter caging
 (a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish for the use of States recommendations for best practices to deter and prevent violations of section 613 of title 18, United States Code, as added by section 301(a), including practices to provide for the posting of relevant information at polling places and voter registration agencies, the training of poll workers and election officials, and relevant educational measures. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
 (b)Inclusion in voting information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)), as amended by section 141(b), is amended—
 (1)by striking and at the end of subparagraph (F); (2)by striking the period at the end of subparagraph (G) and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (H)information relating to the prohibition against voter caging and other questionable challenges (as set forth in section 613 of title 18, United States Code), including information on how individuals may report allegations of violations of such prohibition..
 303.SeverabilityIf any provision of this title or any amendment made by this title, or the application of a provision to any person or circumstance, is held to be unconstitutional, the remainder of this title and the amendments made by this title, and the application of the provisions to any person or circumstance, shall not be affected by the holding.
			IVProhibiting Deceptive Practices
			401.Prohibition on deceptive practices in Federal elections
 (a)In GeneralChapter 29 of title 18, United States Code, as amended by section 141(a) and section 301(a), is amended by adding at the end the following:
					
						614.False election-related information in Federal elections
 (a)A person, including an election official, who in any election for Federal office knowingly and willfully deprives, defrauds, or attempts to deprive or defraud the residents of a State of their free and fair exercise of the right to vote by the communication of election-related information that is known by the person to be materially false, fictitious, or fraudulent shall be fined under this title or imprisoned not more than 1 year, or both.
 (b)As used in this section— (1)the term election for Federal office means any general, primary, runoff, or special election for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress; and
 (2)the term election-related information means any oral or written communication regarding— (A)the time or place of an election for Federal office;
 (B)criminal penalties associated with voting in such an election; (C)an individual’s voter registration status or eligibility to vote in such an election; or
 (D)the explicit endorsement by any person or organization of a candidate in such an election.. (b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code, as amended by section 141(b) and section 301(b), is amended by adding at the end the following new item:
					
						
							614. False election-related information in Federal elections..
 402.Modification of penalty for voter intimidationSection 594 of title 18, United States Code, is amended by striking one year and inserting 5 years. 403.Sentencing guidelines (a)Review and amendmentNot later than 90 days after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of any offense under any sections of title 18, United States Code, that are added or modified by this Act.
 (b)AuthorizationThe United States Sentencing Commission may, for the purposes of the amendments made pursuant to this title, amend the Federal sentencing guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired.
				404.Reporting violations; corrective action
 (a)ReportingAny person may submit a report to the Attorney General regarding any violation or possible violation of section 594 or section 614 of title 18, United States Code (as added by section 401(a)).
				(b)Corrective action
 (1)In generalImmediately after receiving a report under subsection (a), the Attorney General shall consider and review the report, and if the Attorney General determines that there is a reasonable basis to find that a violation included in the report has occurred, the Attorney General shall—
 (A)undertake all effective measures necessary to provide correct information to voters affected by the false information; and
 (B)refer the matter to the appropriate Federal and State authorities for criminal prosecution or civil action after the election involved.
 (2)RegulationsThe Attorney General shall promulgate regulations regarding the methods and means of corrective actions to be taken under paragraph (1). Such regulations shall be developed in consultation with the Election Assistance Commission, civil rights organizations, voting rights groups, State and local election officials, voter protection groups, and other interested community organizations.
					(3)Study and report on methods of disseminating corrective information
 (A)In generalThe Attorney General, in consultation with the Federal Communications Commission and the Election Assistance Commission, shall conduct a study on the feasibility of providing the corrective information under paragraph (1) through public service announcements, the emergency alert system, or other forms of public broadcast.
 (B)ReportNot later than 180 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report detailing the results of the study conducted under subparagraph (A).
 (4)Publicizing availability of remediesThe Attorney General shall make public through the Internet, radio, television, and newspaper advertisements information on the responsibilities, contact information, and complaint procedures applicable under this section.
					(c)Reports to Congress
 (1)In generalNot later than 90 days after any election with respect to which a report has been submitted under subsection (a), the Attorney General shall submit to Congress a report compiling all such reports submitted under subsection (a) with respect to that election.
					(2)Contents
 (A)In generalEach report submitted under paragraph (1) shall include— (i)detailed information on specific allegations;
 (ii)statistical compilations of how many allegations were made and of what type; (iii)the geographic locations of and the populations affected by the alleged violations;
 (iv)the status of the investigations of such allegations; (v)any corrective actions taken in response to such allegations;
 (vi)the rationale used for any corrective actions or for any refusal to pursue an allegation; (vii)the effectiveness of any such corrective actions;
 (viii)whether a Voting Integrity Task Force was established with respect to such election, and, if so, how such task force was staffed and funded;
 (ix)any referrals of information to other Federal, State, or local agencies; and (x)any criminal prosecution instituted under title 18, United States Code, in connection with such allegations.
 (3)Report made publicOn the date that the Attorney General submits the report under paragraph (1), the Attorney General shall also make the report publicly available through the Internet and other appropriate means.
					(d)Delegation of duties
 (1)Use of voting integrity task forceThe Attorney General shall delegate the responsibilities under this section with respect to a particular election to a Voting Integrity Task Force established by the Attorney General for such purpose.
 (2)CompositionA Voting Integrity Task Force established under paragraph (1) shall be under the direction of the Assistant Attorney General for the Civil Rights Division and the Assistant Attorney General for the Criminal Division, acting jointly.
					VDemocracy Restoration
 501.Rights of citizensThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election.
			502.Enforcement
 (a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this title.
				(b)Private right of action
 (1)A person who is aggrieved by a violation of this title may provide written notice of the violation to the chief election official of the State involved.
 (2)Except as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.
 (3)If the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation.
					503.Notification of restoration of voting rights
				(a)State notification
 (1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who has been convicted of a criminal offense under the law of that State that such individual has the right to vote in an election for Federal office pursuant to this title and may register to vote in any such election.
					(2)Date of notification
 (A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual—
 (i)is sentenced to serve only a term of probation; or (ii)is released from the custody of that State (other than to the custody of another State or the Federal Government to serve a term of imprisonment for a felony conviction).
 (B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court.
						(b)Federal notification
 (1)NotificationOn the date determined under paragraph (2), the Director of the Bureau of Prisons shall notify in writing any individual who has been convicted of a criminal offense under Federal law that such individual has the right to vote in an election for Federal office pursuant to this title and may register to vote in any such election.
					(2)Date of notification
 (A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual—
 (i)is sentenced to serve only a term of probation by a court established by an Act of Congress; or (ii)is released from the custody of the Bureau of Prisons (other than to the custody of a State to serve a term of imprisonment for a felony conviction).
 (B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court.
 504.DefinitionsFor purposes of this title: (1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility).
 (2)ElectionThe term election means— (A)a general, special, primary, or runoff election;
 (B)a convention or caucus of a political party held to nominate a candidate; (C)a primary election held for the selection of delegates to a national nominating convention of a political party; or
 (D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President.
 (3)Federal officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States.
 (4)ProbationThe term probation means probation, imposed by a Federal, State, or local court, with or without a condition on the individual involved concerning—
 (A)the individual’s freedom of movement; (B)the payment of damages by the individual;
 (C)periodic reporting by the individual to an officer of the court; or (D)supervision of the individual by an officer of the court.
					505.Relation to other laws
 (a)State laws relating to voting rightsNothing in this title shall be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this title.
 (b)Certain Federal ActsThe rights and remedies established by this title are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this title shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) or the National Voter Registration Act (52 U.S.C. 20501).
 506.Federal prison fundsNo State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal grant amounts unless that person has in effect a program under which each individual incarcerated in that person’s jurisdiction who is a citizen of the United States is notified, upon release from such incarceration, of that individual’s rights under section 501.
 507.Effective dateThis title shall apply to citizens of the United States voting in any election for Federal office held after the date of the enactment of this Act.
			VIAccuracy, Integrity, and Security of Elections
 600.Short titleThis title may be cited as the Voter Confidence and Increased Accessibility Act of 2017. APromoting accuracy, integrity, and security through voter-Verified permanent paper ballot 601.Paper ballot and manual counting requirements (a)In generalSection 301(a)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(2)) is amended to read as follows:
						
							(2)Paper ballot requirement
								(A)Voter-verified paper ballots
									(i)Paper ballot requirement
 (I)The voting system shall require the use of an individual, durable, voter-verified, paper ballot of the voter’s vote that shall be marked and made available for inspection and verification by the voter before the voter’s vote is cast and counted, and which shall be counted by hand or read by an optical character recognition device or other counting device. For purposes of this subclause, the term individual, durable, voter-verified, paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a nontabulating ballot marking device or system, so long as the voter shall have the option to mark his or her ballot by hand.
 (II)The voting system shall provide the voter with an opportunity to correct any error on the paper ballot before the permanent voter-verified paper ballot is preserved in accordance with clause (ii).
 (III)The voting system shall not preserve the voter-verified paper ballots in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the voter’s vote without the voter’s consent.
 (ii)Preservation as official recordThe individual, durable, voter-verified, paper ballot used in accordance with clause (i) shall constitute the official ballot and shall be preserved and used as the official ballot for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used.
									(iii)Manual counting requirements for recounts and audits
 (I)Each paper ballot used pursuant to clause (i) shall be suitable for a manual audit, and shall be counted by hand in any recount or audit conducted with respect to any election for Federal office.
 (II)In the event of any inconsistencies or irregularities between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to clause (i), and subject to subparagraph (B), the individual, durable, voter-verified, paper ballots shall be the true and correct record of the votes cast.
 (iv)Application to all ballotsThe requirements of this subparagraph shall apply to all ballots cast in elections for Federal office, including ballots cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act and other absentee voters.
									(B)Special rule for treatment of disputes when paper ballots have been shown to be compromised
 (i)In generalIn the event that— (I)there is any inconsistency between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to subparagraph (A)(i) with respect to any election for Federal office; and
 (II)it is demonstrated by clear and convincing evidence (as determined in accordance with the applicable standards in the jurisdiction involved) in any recount, audit, or contest of the result of the election that the paper ballots have been compromised (by damage or mischief or otherwise) and that a sufficient number of the ballots have been so compromised that the result of the election could be changed,
										the determination of the appropriate remedy with respect to the election shall be made in
			 accordance with applicable State law, except that the electronic tally
			 shall not be used as the exclusive basis for determining the official
 certified result.(ii)Rule for consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper ballots deemed compromised, if any, shall be considered in the calculation of whether or not the result of the election could be changed due to the compromised paper ballots..
 (b)Conforming amendment clarifying applicability of alternative language accessibilitySection 301(a)(4) of such Act (52 U.S.C. 21081(a)(4)) is amended by inserting (including the paper ballots required to be used under paragraph (2)) after voting system. (c)Other conforming amendmentsSection 301(a)(1) of such Act (52 U.S.C. 21081(a)(1)) is amended—
 (1)in subparagraph (A)(i), by striking counted and inserting counted, in accordance with paragraphs (2) and (3); (2)in subparagraph (A)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3);
 (3)in subparagraph (A)(iii), by striking counted each place it appears and inserting counted, in accordance with paragraphs (2) and (3); and (4)in subparagraph (B)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3).
						602.Accessibility and ballot verification for individuals with disabilities
 (a)In generalSection 301(a)(3)(B) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(3)(B)) is amended to read as follows:
						
							(B)
 (i)satisfy the requirement of subparagraph (A) through the use of at least one voting system equipped for individuals with disabilities, including nonvisual and enhanced visual accessibility for the blind and visually impaired, and nonmanual and enhanced manual accessibility for the mobility and dexterity impaired, at each polling place; and
 (ii)meet the requirements of subparagraph (A) and paragraph (2)(A) by using a system that— (I)allows the voter to privately and independently verify the permanent paper ballot through the presentation, in accessible form, of the printed or marked vote selections from the same printed or marked information that would be used for any vote counting or auditing; and
 (II)allows the voter to privately and independently verify and cast the permanent paper ballot without requiring the voter to manually handle the paper ballot; and.
					(b)Specific requirement of study, testing, and development of accessible paper ballot verification
			 mechanisms
 (1)Study and reportingSubtitle C of title II of such Act (52 U.S.C. 21081 et seq.) is amended— (A)by redesignating section 247 as section 248; and
 (B)by inserting after section 246 the following new section:  247.Study and report on accessible paper ballot verification mechanisms (a)Study and ReportThe Director of the National Science Foundation shall make grants to not fewer than 3 eligible entities to study, test, and develop accessible paper ballot voting, verification, and casting mechanisms and devices and best practices to enhance the accessibility of paper ballot voting and verification mechanisms for individuals with disabilities, for voters whose primary language is not English, and for voters with difficulties in literacy, including best practices for the mechanisms themselves and the processes through which the mechanisms are used.
 (b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such time and in such form as the Director may require) an application containing—
 (1)certifications that the entity shall specifically investigate enhanced methods or devices, including non-electronic devices, that will assist such individuals and voters in marking voter-verified paper ballots and presenting or transmitting the information printed or marked on such ballots back to such individuals and voters, and casting such ballots;
 (2)a certification that the entity shall complete the activities carried out with the grant not later than December 31, 2018; and
 (3)such other information and certifications as the Director may require. (c)Availability of TechnologyAny technology developed with the grants made under this section shall be treated as non-proprietary and shall be made available to the public, including to manufacturers of voting systems.
 (d)Coordination With Grants for Technology ImprovementsThe Director shall carry out this section so that the activities carried out with the grants made under subsection (a) are coordinated with the research conducted under the grant program carried out by the Commission under section 271, to the extent that the Director and Commission determine necessary to provide for the advancement of accessible voting technology.
 (e)Authorization of AppropriationsThere is authorized to be appropriated to carry out subsection (a) $5,000,000, to remain available until expended..
 (2)Clerical amendmentThe table of contents of such Act is amended— (A)by redesignating the item relating to section 247 as relating to section 248; and
 (B)by inserting after the item relating to section 246 the following new item:   Sec. 247. Study and report on accessible paper ballot verification mechanisms.. (c)Clarification of accessibility standards under voluntary voting system guidanceIn adopting any voluntary guidance under subtitle B of title III of the Help America Vote Act with respect to the accessibility of the paper ballot verification requirements for individuals with disabilities, the Election Assistance Commission shall include and apply the same accessibility standards applicable under the voluntary guidance adopted for accessible voting systems under such subtitle.
					(d)Permitting Use of Funds for Protection and Advocacy Systems To Support Actions To Enforce
 Election-Related Disability AccessSection 292(a) of the Help America Vote Act of 2002 (52 U.S.C. 21062(a)) is amended by striking ; except that and all that follows and inserting a period. 603.Durability and readability requirements for ballotsSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:
					
						(7)Durability and readability requirements for ballots
							(A)Durability requirements for paper ballots
 (i)In generalAll voter-verified paper ballots required to be used under this Act shall be marked or printed on durable paper.
 (ii)DefinitionFor purposes of this Act, paper is durable if it is capable of withstanding multiple counts and recounts by hand without compromising the fundamental integrity of the ballots, and capable of retaining the information marked or printed on them for the full duration of a retention and preservation period of 22 months.
 (B)Readability requirements for paper ballots marked by ballot marking deviceAll voter-verified paper ballots completed by the voter through the use of a ballot marking device shall be clearly readable by the voter without assistance (other than eyeglasses or other personal vision enhancing devices) and by an optical character recognition device or other device equipped for individuals with disabilities..
 604.Effective date for new requirementsSection 301(d) of the Help America Vote Act of 2002 (52 U.S.C. 21081(d)) is amended to read as follows:
					
						(d)Effective Date
 (1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2006.
							(2)Special rule for certain requirements
 (A)In generalExcept as provided in subparagraphs (B) and (C), the requirements of this section which are first imposed on a State and jurisdiction pursuant to the amendments made by title I of the Voter Confidence and Increased Accessibility Act of 2017 shall apply with respect to voting systems used for any election for Federal office held in 2022 or any succeeding year.
								(B)Delay for jurisdictions using certain paper record printers or certain systems using or producing
			 voter-verifiable paper records in 2020
 (i)DelayIn the case of a jurisdiction described in clause (ii), subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to 2022 were a reference to 2024, but only with respect to the following requirements of this section:
 (I)Paragraph (2)(A)(i)(I) of subsection (a) (relating to the use of voter-marked paper ballots). (II)Paragraph (3)(B)(ii)(I) and (II) of subsection (a) (relating to access to verification from and casting of the durable paper ballot).
 (III)Paragraph (7) of subsection (a) (relating to durability and readability requirements for ballots). (ii)Jurisdictions describedA jurisdiction described in this clause is a jurisdiction—
 (I)which used voter verifiable paper record printers attached to direct recording electronic voting machines, or which used other voting systems that used or produced paper records of the vote verifiable by voters but that are not in compliance with paragraphs (2)(A)(i)(I), (3)(B)(ii)(I) and (II), and (7) of subsection (a) (as amended or added by the Voter Confidence and Increased Accessibility Act of 2017), for the administration of the regularly scheduled general election for Federal office held in November 2020; and
 (II)which will continue to use such printers or systems for the administration of elections for Federal office held in years before 2022.
										(iii)Mandatory availability of paper ballots at polling places using grandfathered printers and systems
 (I)Requiring ballots to be offered and providedThe appropriate election official at each polling place that uses a printer or system described in clause (ii)(I) for the administration of elections for Federal office shall offer each individual who is eligible to cast a vote in the election at the polling place the opportunity to cast the vote using a blank pre-printed paper ballot which the individual may mark by hand and which is not produced by the direct recording electronic voting machine or other such system. The official shall provide the individual with the ballot and the supplies necessary to mark the ballot, and shall ensure (to the greatest extent practicable) that the waiting period for the individual to cast a vote is the lesser of 30 minutes or the average waiting period for an individual who does not agree to cast the vote using such a paper ballot under this clause.
 (II)Treatment of ballotAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot.
 (III)Posting of noticeThe appropriate election official shall ensure there is prominently displayed at each polling place a notice that describes the obligation of the official to offer individuals the opportunity to cast votes using a pre-printed blank paper ballot.
 (IV)Training of election officialsThe chief State election official shall ensure that election officials at polling places in the State are aware of the requirements of this clause, including the requirement to display a notice under subclause (III), and are aware that it is a violation of the requirements of this title for an election official to fail to offer an individual the opportunity to cast a vote using a blank pre-printed paper ballot.
 (V)Period of applicabilityThe requirements of this clause apply only during the period in which the delay is in effect under clause (i).
 (C)Special rule for jurisdictions using certain nontabulating ballot marking devicesIn the case of a jurisdiction which uses a nontabulating ballot marking device which automatically deposits the ballot into a privacy sleeve, subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to any election for Federal office held in 2022 or any succeeding year were a reference to elections for Federal office occurring held in 2024 or each succeeding year, but only with respect to paragraph (3)(B)(ii)(II) of subsection (a) (relating to nonmanual casting of the durable paper ballot)..
				BRequirement for mandatory manual audits by hand count
 611.Mandatory manual auditsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle:
					
						CMandatory manual audits
							321.Requiring audits of results of elections
								(a)Requiring Audits
 (1)In generalIn accordance with this subtitle, each State shall administer, without advance notice to the precincts or alternative audit units selected, audits of the results of all elections for Federal office held in the State (and, at the option of the State or jurisdiction involved, of elections for State and local office held at the same time as such election) consisting of random hand counts of the voter-verified paper ballots required to be used and preserved pursuant to section 301(a)(2).
 (2)Exception for certain electionsA State shall not be required to administer an audit of the results of an election for Federal office under this subtitle if the winning candidate in the election—
 (A)had no opposition on the ballot; or (B)received 80 percent or more of the total number of votes cast in the election, as determined on the basis of the final unofficial vote count.
 (b)Determination of Entity Conducting Audits; Application of GAO Independence StandardsThe State shall administer audits under this subtitle through an entity selected for such purpose by the State in accordance with such criteria as the State considers appropriate consistent with the requirements of this subtitle, except that the entity must meet the general standards established by the Comptroller General and as set forth in the Comptroller General’s Government Auditing Standards to ensure the independence (including, except as provided under section 323(b), the organizational independence) of entities performing financial audits, attestation engagements, and performance audits.
 (c)References to Election AuditorIn this subtitle, the term Election Auditor means, with respect to a State, the entity selected by the State under subsection (b). 322.Number of ballots counted under audit (a)In GeneralExcept as provided in subsection (b), the number of voter-verified paper ballots which will be subject to a hand count administered by the Election Auditor of a State under this subtitle with respect to an election shall be determined as follows:
 (1)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is less than 1 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 10 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the Congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).
 (2)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is greater than or equal to 1 percent but less than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 5 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the Congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).
 (3)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is equal to or greater than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 3 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the Congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).
									(b)Use of Alternative Mechanism
 (1)Permitting use of alternative mechanismNotwithstanding subsection (a), a State may adopt and apply an alternative mechanism to determine the number of voter-verified paper ballots which will be subject to the hand counts required under this subtitle with respect to an election, so long as the alternative mechanism uses the voter-verified paper ballots to conduct the audit and the National Institute of Standards and Technology determines that the alternative mechanism is in accordance with the principles set forth in paragraph (2).
 (2)Principles for approvalIn approving an alternative mechanism under paragraph (1), the National Institute of Standards and Technology shall ensure that the audit procedure will have the property that for each election—
 (A)the alternative mechanism will be at least as statistically effective in ensuring the accuracy of the election results as the procedures under this subtitle; or
 (B)the alternative mechanism will achieve at least a 95% confidence interval (as determined in accordance with criteria set forth by the National Institute of Standards and Technology) with respect to the outcome of the election.
 (3)Deadline for responseThe Director of the National Institute of Standards and Technology shall make a determination regarding a State’s request to approve an alternative mechanism under paragraph (1) not later than 30 days after receiving the State’s request.
									323.Process for administering audits
 (a)In GeneralThe Election Auditor of a State shall administer an audit under this section of the results of an election in accordance with the following procedures:
 (1)Within 24 hours after the State announces the final unofficial vote count (as defined by the State) in each precinct in the State, the Election Auditor shall—
 (A)determine and then announce the precincts or equivalent locations (or alternative audit units used in accordance with the method provided under section 322(b)) in the State in which it will administer the audits; and
 (B)with respect to votes cast at the precinct or equivalent location on or before the date of the election (other than provisional ballots described in paragraph (2)), begin to administer the hand count of the votes on the voter-verified paper ballots required to be used and preserved under section 301(a)(2)(A) and the comparison of the count of the votes on those ballots with the final unofficial count of such votes as announced by the State.
 (2)With respect to votes cast other than at the precinct on the date of the election (other than votes cast before the date of the election described in paragraph (2)) or votes cast by provisional ballot on the date of the election which are certified and counted by the State on or after the date of the election, including votes cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act, the Election Auditor shall administer the hand count of the votes on the applicable voter-verified paper ballots required to be produced and preserved under section 301(a)(2)(A) and the comparison of the count of the votes on those ballots with the final unofficial count of such votes as announced by the State.
 (b)Use of personnelIn administering the audits, the Election Auditor may utilize the services of the personnel of the State or jurisdiction, including election administration personnel and poll workers, without regard to whether or not the personnel have professional auditing experience.
 (c)LocationThe Election Auditor shall administer an audit of an election— (1)at the location where the ballots cast in the election are stored and counted after the date of the election or such other appropriate and secure location agreed upon by the Election Auditor and the individual that is responsible under State law for the custody of the ballots; and
 (2)in the presence of the personnel who under State law are responsible for the custody of the ballots.
 (d)Special rule in case of delay in reporting absentee vote countIn the case of a State in which the final count of absentee and provisional votes is not announced until after the date of the election, the Election Auditor shall initiate the process described in subsection (a) for administering the audit not later than 24 hours after the State announces the final unofficial vote count for the votes cast at the precinct or equivalent location on or before the date of the election, and shall initiate the administration of the audit of the absentee and provisional votes pursuant to subsection (a)(2) not later than 24 hours after the State announces the final unofficial count of such votes.
								(e)Additional Audits if Cause Shown
 (1)In generalIf the Election Auditor finds that any of the hand counts administered under this section do not match the final unofficial tally of the results of an election, the Election Auditor shall administer hand counts under this section of such additional precincts (or alternative audit units) as the Election Auditor considers appropriate to resolve any concerns resulting from the audit and ensure the accuracy of the election results.
 (2)Establishment and publication of procedures governing additional auditsNot later than August 1, 2021, each State shall establish and publish procedures for carrying out the additional audits under this subsection, including the means by which the State shall resolve any concerns resulting from the audit with finality and ensure the accuracy of the election results.
 (f)Public Observation of AuditsEach audit conducted under this section shall be conducted in a manner that allows public observation of the entire process.
								324.Selection of precincts
 (a)In GeneralExcept as provided in subsection (c), the selection of the precincts or alternative audit units in the State in which the Election Auditor of the State shall administer the hand counts under this subtitle shall be made by the Election Auditor on a random basis, in accordance with procedures adopted by the National Institute of Standards and Technology, except that at least one precinct shall be selected at random in each county, with additional precincts selected by the Election Auditor at the Auditor’s discretion.
 (b)Public SelectionThe random selection of precincts under subsection (a) shall be conducted in public, at a time and place announced in advance.
 (c)Mandatory Selection of Precincts Established Specifically for Absentee BallotsIf a State does not sort absentee ballots by precinct and include those ballots in the hand count with respect to that precinct, the State shall create absentee ballot precincts or audit units which are of similar size to the average precinct or audit unit in the jurisdiction being audited, and shall include those absentee precincts or audit units among the precincts in the State in which the Election Auditor shall administer the hand counts under this subtitle.
 (d)Deadline for Adoption of Procedures by CommissionThe National Institute of Standards and Technology shall adopt the procedures described in subsection (a) not later than March 31, 2021, and shall publish them in the Federal Register upon adoption.
								325.Publication of results
 (a)Submission to CommissionAs soon as practicable after the completion of an audit under this subtitle, the Election Auditor of a State shall submit to the Commission the results of the audit, and shall include in the submission a comparison of the results of the election in the precinct as determined by the Election Auditor under the audit and the final unofficial vote count in the precinct as announced by the State and all undervotes, overvotes, blank ballots, and spoiled, voided, or cancelled ballots, as well as a list of any discrepancies discovered between the initial, subsequent, and final hand counts administered by the Election Auditor and such final unofficial vote count and any explanation for such discrepancies, broken down by the categories of votes described in paragraphs (1)(B) and (2) of section 323(a).
 (b)Publication by CommissionImmediately after receiving the submission of the results of an audit from the Election Auditor of a State under subsection (a), the Commission shall publicly announce and publish the information contained in the submission.
								(c)Delay in certification of results by State
 (1)Prohibiting certification until completion of auditsNo State may certify the results of any election which is subject to an audit under this subtitle prior to—
 (A)to the completion of the audit (and, if required, any additional audit conducted under section 323(e)(1)) and the announcement and submission of the results of each such audit to the Commission for publication of the information required under this section; and
 (B)the completion of any procedure established by the State pursuant to section 323(e)(2) to resolve discrepancies and ensure the accuracy of results.
 (2)Deadline for completion of audits of Presidential electionsIn the case of an election for electors for President and Vice President which is subject to an audit under this subtitle, the State shall complete the audits and announce and submit the results to the Commission for publication of the information required under this section in time for the State to certify the results of the election and provide for the final determination of any controversy or contest concerning the appointment of such electors prior to the deadline described in section 6 of title 3, United States Code.
									326.Payments to States
 (a)Payments for Costs of Conducting AuditsIn accordance with the requirements and procedures of this section, the Commission shall make a payment to a State to cover the costs incurred by the State in carrying out this subtitle with respect to the elections that are the subject of the audits conducted under this subtitle.
								(b)Certification of Compliance and Anticipated Costs
 (1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission, in such form as the Commission may require, a statement containing—
 (A)a certification that the State will conduct the audits required under this subtitle in accordance with all of the requirements of this subtitle;
 (B)a notice of the reasonable costs incurred or the reasonable costs anticipated to be incurred by the State in carrying out this subtitle with respect to the elections involved; and
 (C)such other information and assurances as the Commission may require. (2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the reasonable costs incurred or the reasonable costs anticipated to be incurred by the State in carrying out this subtitle with respect to the elections involved, as set forth in the statement submitted under paragraph (1).
 (3)Timing of noticeThe State may not submit a notice under paragraph (1) until candidates have been selected to appear on the ballot for all of the elections for Federal office which will be the subject of the audits involved.
 (c)Timing of PaymentsThe Commission shall make the payment required under this section to a State not later than 30 days after receiving the notice submitted by the State under subsection (b).
 (d)Recoupment of OverpaymentsNo payment may be made to a State under this section unless the State agrees to repay to the Commission the excess (if any) of—
 (1)the amount of the payment received by the State under this section with respect to the elections involved; over
 (2)the actual costs incurred by the State in carrying out this subtitle with respect to the elections involved.
 (e)Authorization of AppropriationsThere is authorized to be appropriated to the Commission for fiscal year 2020 and each succeeding fiscal year $100,000,000 for payments under this section.
								327.Exception for elections subject to recount under State law prior to certification
 (a)ExceptionThis subtitle does not apply to any election for which a recount under State law will commence prior to the certification of the results of the election, including but not limited to a recount required automatically because of the margin of victory between the 2 candidates receiving the largest number of votes in the election, but only if each of the following applies to the recount:
 (1)The recount commences prior to the determination and announcement by the Election Auditor under section 323(a)(1) of the precincts in the State in which it will administer the audits under this subtitle.
 (2)If the recount would apply to fewer than 100 percent of the ballots cast in the election— (A)the number of ballots counted will be at least as many as would be counted if an audit were conducted with respect to the election in accordance with this subtitle; and
 (B)the selection of the precincts in which the recount will be conducted will be made in accordance with the random selection procedures applicable under section 324.
 (3)The recount for the election meets the requirements of section 323(f) (relating to public observation).
 (4)The State meets the requirements of section 325 (relating to the publication of results and the delay in the certification of results) with respect to the recount.
 (b)Clarification of Effect on Other RequirementsNothing in this section may be construed to waive the application of any other provision of this Act to any election (including the requirement set forth in section 301(a)(2) that the voter verified paper ballots serve as the vote of record and shall be counted by hand in all audits and recounts, including audits and recounts described in this subtitle).
 328.Effective dateThis subtitle shall apply with respect to elections for Federal office held in 2020 or any succeeding year..
 612.Availability of enforcement under Help America Vote Act of 2002Section 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking the period at the end and inserting the following: , or the requirements of subtitle C of title III..
				613.Guidance on best practices for alternative audit mechanisms
 (a)In generalNot later than May 1, 2021, the Director of the National Institute for Standards and Technology shall establish guidance for States that wish to establish alternative audit mechanisms under section 322(b) of the Help America Vote Act of 2002 (as added by section 611). Such guidance shall be based upon scientifically and statistically reasonable assumptions for the purpose of creating an alternative audit mechanism that will be consistent with the principles for approval described in section 322(b)(2) of such Act (as so added).
 (b)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $100,000, to remain available until expended.
 614.Clerical amendmentThe table of contents of the Help America Vote Act of 2002 is amended by adding at the end of the items relating to title III the following:
					
						
							Subtitle C—Mandatory Manual Audits
							Sec. 321. Requiring audits of results of elections.
							Sec. 322. Number of ballots counted under audit.
							Sec. 323. Process for administering audits.
							Sec. 324. Selection of precincts.
							Sec. 325. Publication of results.
							Sec. 326. Payments to States.
							Sec. 327. Exception for elections subject to recount under State law prior to certification.
							Sec. 328. Effective date..
				VIIProvisional Ballots
			701.Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory
			 standards
 (a)In generalSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended— (1)by redesignating subsection (d) as subsection (f); and
 (2)by inserting after subsection (c) the following new subsections:  (d)Statewide counting of provisional ballots (1)In generalFor purposes of subsection (a)(4), notwithstanding the precinct or polling place at which a provisional ballot is cast within the State, the appropriate election official shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote.
 (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2018. (e)Uniform and nondiscriminatory standards (1)In generalConsistent with the requirements of this section, each State shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots.
 (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2018.. (b)Conforming amendmentSection 302(f) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsections (d)(2) and (e)(2), each State.
				VIIIEarly Voting and Voting by Mail
			801.Early voting and voting by mail
 (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 114(a) and section 201(a), is amended—
 (1)by redesignating sections 306 and 307 as sections 308 and 309; and (2)by inserting after section 305 the following new sections:
						
							306.Early voting
								(a)Requiring Voting Prior to Date of Election
 (1)In generalEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election, in the same manner as voting is allowed on such date.
 (2)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State, on a day prior to the 15th day before the date of the election) and ends on the date of the election.
 (b)Minimum early voting requirementsEach polling place which allows voting during an early voting period under subsection (a) shall— (1)allow such voting for no less than 4 hours on each day, except that the polling place may allow such voting for fewer than 4 hours on Sundays; and
 (2)have uniform hours each day for which such voting occurs. (c)Location of polling places near public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting during an early voting period under subsection (a) is located within walking distance of a stop on a public transportation route.
								(d)Standards
 (1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs.
 (2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout.
 (e)Effective dateThis section shall apply with respect to elections held on or after January 1, 2018. 307.Promoting ability of voters to vote by mail (a)In GeneralIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by mail, except as required under subsection (b) and except to the extent that the State imposes a deadline for requesting the ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official.
 (b)Requiring signature verificationA State may not accept and process an absentee ballot submitted by any individual with respect to an election for Federal office unless the State verifies the identification of the individual by comparing the individual’s signature on the absentee ballot with the individual’s signature on the official list of registered voters in the State, in accordance with such procedures as the State may adopt.
 (c)Effective dateThis section shall apply with respect to elections held on or after January 1, 2018.. (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)), as amended by section 201(b), is amended—
 (1)by striking and at the end of paragraph (3); (2)by striking the period at the end of paragraph (4) and inserting a semicolon; and
 (3)by adding at the end the following new paragraphs:  (5)in the case of the recommendations with respect to section 306, June 30, 2018; and
 (6)in the case of the recommendations with respect to section 307, June 30, 2018.. (c)Clerical amendmentThe table of contents of such Act is amended—
 (1)by redesignating the items relating to sections 306 and 307 as relating to sections 308 and 309; and
 (2)by inserting after the item relating to section 305 the following new items:   Sec. 306. Early voting.  Sec. 307. Promoting ability of voters to vote by mail.. IXAbsent Uniformed Services Voters and Overseas Voters 901.Extending guarantee of residency for voting purposes to family members of absent military personnelSection 705 of the Servicemembers Civil Relief Act (50 U.S.C. App. 595) is amended—
 (1)in the heading, by striking spouses and inserting family members; and (2)by amending subsection (b) to read as follows:
					
 (b)Family membersFor the purposes of voting for in any election for any Federal office (as defined in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101)) or any State or local office, a spouse, domestic partner, or dependent of a person who is absent from a State in compliance with military or naval orders shall not, solely by reason of that person’s absence and without regard to whether or not such family member is accompanying that person—
 (1)be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State;
 (2)be deemed to have acquired a residence or domicile in any other State; or (3)be deemed to have become a resident in or a resident of any other State..
 902.Pre-election reports on availability and transmission of absentee ballotsSection 102(c) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(c)) is amended to read as follows:
				
					(c)Reports on Availability, transmission, and receipt of absentee ballots
 (1)Pre-election report on absentee ballot availabilityNot later than 55 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General, the Election Assistance Commission (hereafter in this subsection referred to as the Commission), and the Presidential Designee, and make that report publicly available that same day, certifying that absentee ballots for the election are or will be available for transmission to absent uniformed services voters and overseas voters by not later than 45 days before the election. The report shall be in a form prescribed jointly by the Attorney General and the Commission and shall require the State to certify specific information about ballot availability from each unit of local government which will administer the election.
 (2)Pre-election report on absentee ballot transmissionNot later than 43 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General, the Commission, and the Presidential Designee, and make that report publicly available that same day, certifying whether all absentee ballots have been transmitted by not later than 45 days before the election to all qualified absent uniformed services and overseas voters whose requests were received at least 45 days before the election. The report shall be in a form prescribed jointly by the Attorney General and the Commission, and shall require the State to certify specific information about ballot transmission, including the total numbers of ballot requests received and ballots transmitted, from each unit of local government which will administer the election.
 (3)Post-election report on number of absentee ballots transmitted and receivedNot later than 90 days after the date of each regularly scheduled general election for Federal office, each State and unit of local government which administered the election shall (through the State, in the case of a unit of local government) submit a report to the Attorney General, the Commission, and the Presidential Designee on the combined number of absentee ballots transmitted to absent uniformed services voters and overseas voters for the election and the combined number of such ballots which were returned by such voters and cast in the election, and shall make such report available to the general public that same day..
			903.Enforcement
 (a)Availability of civil penalties and private rights of actionSection 105 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20307) is amended to read as follows:
					
						105.Enforcement
							(a)Action by Attorney General
 (1)In generalThe Attorney General may bring civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title.
 (2)PenaltyIn a civil action brought under paragraph (1), if the court finds that the State violated any provision of this title, it may, to vindicate the public interest, assess a civil penalty against the State—
 (A)in an amount not to exceed $110,000 for each such violation, in the case of a first violation; or (B)in an amount not to exceed $220,000 for each such violation, for any subsequent violation.
 (3)Report to CongressNot later than December 31 of each year, the Attorney General shall submit to Congress an annual report on any civil action brought under paragraph (1) during the preceding year.
 (b)Private right of actionA person who is aggrieved by a State's violation of this title may bring a civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title.
 (c)State as only necessary defendantIn any action brought under this section, the only necessary party defendant is the State, and it shall not be a defense to any such action that a local election official or a unit of local government is not named as a defendant, notwithstanding that a State has exercised the authority described in section 576 of the Military and Overseas Voter Empowerment Act to delegate to another jurisdiction in the State any duty or responsibility which is the subject of an action brought under this section..
 (b)Effective dateThe amendments made by this section shall apply with respect to violations alleged to have occurred on or after the date of the enactment of this Act.
				904.Revisions to 45-day absentee ballot transmission rule
				(a)Repeal of waiver authority
 (1)In generalSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302) is amended by striking subsection (g).
 (2)Conforming amendmentSection 102(a)(8)(A) of such Act (52 U.S.C. 20302(a)(8)(A)) is amended by striking except as provided in subsection (g),. (b)Requiring use of express delivery in case of failure To meet requirementSection 102 of such Act (52 U.S.C. 20302), as amended by subsection (a), is amended by inserting after subsection (f) the following new subsection:
					
						(g)Requiring use of express delivery in case of failure To transmit ballots within deadlines
 (1)Transmission of ballot by express deliveryIf a State fails to meet the requirement of subsection (a)(8)(A) to transmit a validly requested absentee ballot to an absent uniformed services voter or overseas voter not later than 45 days before the election (in the case in which the request is received at least 45 days before the election)—
 (A)the State shall transmit the ballot to the voter by express delivery; or (B)in the case of a voter who has designated that absentee ballots be transmitted electronically in accordance with subsection (f)(1), the State shall transmit the ballot to the voter electronically.
 (2)Special rule for transmission fewer than 40 days before the electionIf, in carrying out paragraph (1), a State transmits an absentee ballot to an absent uniformed services voter or overseas voter fewer than 40 days before the election, the State shall enable the ballot to be returned by the voter by express delivery, except that in the case of an absentee ballot of an absent uniformed services voter for a regularly scheduled general election for Federal office, the State may satisfy the requirement of this paragraph by notifying the voter of the procedures for the collection and delivery of such ballots under section 103A..
 (c)Clarification of treatment of weekendsSection 102(a)(8)(A) of such Act (52 U.S.C. 20302(a)(8)(A)) is amended by striking the election; and inserting the following: the election (or, if the 45th day preceding the election is a weekend or legal public holiday, not later than the most recent weekday which precedes such 45th day and which is not a legal public holiday, but only if the request is received by at least such most recent weekday);.
				905.Use of single absentee ballot application for subsequent elections
 (a)In generalSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20306) is amended to read as follows:
					
						104.Use of single application for subsequent elections
 (a)In generalIf a State accepts and processes an official post card form (prescribed under section 101) submitted by an absent uniformed services voter or overseas voter for simultaneous voter registration and absentee ballot application (in accordance with section 102(a)(4)) and the voter requests that the application be considered an application for an absentee ballot for each subsequent election for Federal office held in the State through the next regularly scheduled general election for Federal office (including any runoff elections which may occur as a result of the outcome of such general election), the State shall provide an absentee ballot to the voter for each such subsequent election.
 (b)Exception for voters changing registrationSubsection (a) shall not apply with respect to a voter registered to vote in a State for any election held after the voter notifies the State that the voter no longer wishes to be registered to vote in the State or after the State determines that the voter has registered to vote in another State or is otherwise no longer eligible to vote in the State.
 (c)Prohibition of refusal of application on grounds of early submissionA State may not refuse to accept or to process, with respect to any election for Federal office, any otherwise valid voter registration application or absentee ballot application (including the postcard form prescribed under section 101) submitted by an absent uniformed services voter or overseas voter on the grounds that the voter submitted the application before the first date on which the State otherwise accepts or processes such applications for that election which are submitted by absentee voters who are not members of the uniformed services or overseas citizens..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to voter registration and absentee ballot applications which are submitted to a State or local election official on or after the date of the enactment of this Act.
 906.Effective dateThe amendments made by this title shall apply with respect to elections occurring on or after January 1, 2018.
			XPoll Worker Recruitment and Training
			1001.Leave to serve as a poll worker for Federal employees
 (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following:
					
						6329.Absence in connection with serving as a poll worker
 (a)In generalAn employee in or under an Executive agency is entitled to leave, without loss of or reduction in pay, leave to which otherwise entitled, credit for time or service, or performance or efficiency rating, not to exceed 6 days in a leave year, in order—
 (1)to provide election administration assistance to a State or unit of local government at a polling place on the date of any election for public office; or
 (2)to receive any training without which such employee would be ineligible to provide such assistance. (b)RegulationsThe Director of the Office of Personnel Management may prescribe regulations for the administration of this section, including regulations setting forth the terms and conditions of the election administration assistance an employee may provide for purposes of subsection (a)..
 (b)Clerical amendmentThe table of sections for chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6328 the following:
					
						
							6329. Absence in connection with serving as a poll worker. .
				1002.Grants to States for poll worker recruitment and training
				(a)Grants by Election Assistance Commission
 (1)In generalThe Election Assistance Commission (hereafter referred to as the Commission) shall make a grant to each eligible State for recruiting and training individuals to serve as nonpartisan poll workers on dates of elections for public office.
 (2)Use of Commission materialsIn carrying out activities with a grant provided under this section, the recipient of the grant shall use the manual prepared by the Commission on successful practices for poll worker recruiting, training and retention as an interactive training tool, and shall develop training programs with the participation and input of experts in adult learning.
					(b)Requirements for Eligibility
 (1)ApplicationEach State that desires to receive a payment under this section shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require.
 (2)Contents of ApplicationEach application submitted under paragraph (1) shall— (A)describe the activities for which assistance under this section is sought;
 (B)provide assurances that the funds provided under this section will be used to supplement and not supplant other funds used to carry out the activities;
 (C)provide assurances that the State will furnish the Commission with information on the number of individuals who served as nonpartisan poll workers after recruitment and training with the funds provided under this section; and
 (D)provide such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this section.
						(c)Amount of Grant
 (1)In generalThe amount of a grant made to a State under this section shall be equal to the product of— (A)the aggregate amount made available for grants to States under this section; and
 (B)the voting age population percentage for the State. (2)Voting age population percentage definedIn paragraph (1), the voting age population percentage for a State is the quotient of—
 (A)the voting age population of the State (as determined on the basis of the most recent information available from the Bureau of the Census); and
 (B)the total voting age population of all States (as determined on the basis of the most recent information available from the Bureau of the Census).
						(d)Reports to Congress
 (1)Reports by recipients of grantsNot later than 6 months after the date on which the final grant is made under this section, each recipient of a grant shall submit a report to the Commission on the activities conducted with the funds provided by the grant.
 (2)Reports by CommissionNot later than 1 year after the date on which the final grant is made under this section, the Commission shall submit a report to Congress on the grants made under this section and the activities carried out by recipients with the grants, and shall include in the report such recommendations as the Commission considers appropriate.
					(e)Funding
 (1)Continuing availability of amount appropriatedAny amount appropriated to carry out this section shall remain available without fiscal year limitation until expended.
 (2)Administrative expensesOf the amount appropriated for any fiscal year to carry out this section, not more than 3 percent shall be available for administrative expenses of the Commission.
					1003.Model poll worker training program
 (a)Development of program by Election Assistance CommissionNot later than 1 year after the date of the enactment of this Act, the Election Assistance Commission shall develop and provide to each State materials for a model poll worker training program which the State may use to train individuals to serve as poll workers in elections for Federal office.
 (b)Contents of materialsThe materials for the model poll worker training program developed under this section shall include materials to provide training with respect to the following:
 (1)The relevant provisions of the Federal laws which apply to the administration of elections for Federal office in the State, including the Voting Rights Act of 1965 and the Help America Vote Act of 2002.
 (2)The provision of access to voting to individuals with disabilities in a manner which preserves the dignity and privacy of such individuals.
 (3)The provision of access to voting to individuals with limited English language proficiency, and to individuals who are members or racial or ethnic minorities, consistent with the protections provided for such individuals under relevant law, in a manner which preserves the dignity of such individuals.
 (4)Practical experience in the use of the voting machines which will be used in the election involved, including the accessibility features of such machines.
 (5)Such other election administration subjects as the Commission considers appropriate to ensure that poll workers are able to effectively assist with the administration of elections for Federal office.
 1004.State definedIn this title, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
			XIEnhancement of Enforcement
			1101.Enhancement of enforcement of Help America Vote Act of 2002
 (a)Complaints; Availability of private right of actionSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended— (1)by striking The Attorney General and inserting (a) In General.—The Attorney General; and
 (2)by adding at the end the following new subsections:  (b)Filing of Complaints by Aggrieved Persons (1)In generalA person who is aggrieved by a violation of subtitle A or subtitle C of title III which has occurred, is occurring, or is about to occur may file a written, signed, notarized complaint with the Attorney General describing the violation and requesting the Attorney General to take appropriate action under this section. The Attorney General shall immediately provide a copy of a complaint filed under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved.
 (2)Response by Attorney GeneralThe Attorney General shall respond to each complaint filed under paragraph (1), in accordance with procedures established by the Attorney General that require responses and determinations to be made within the same (or shorter) deadlines which apply to a State under the State-based administrative complaint procedures described in section 402(a)(2). The Attorney General shall immediately provide a copy of the response made under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved.
 (c)Availability of private right of actionAny person who is authorized to file a complaint under subsection (b)(1) (including any individual who seeks to enforce the individual’s right to a voter-verified paper ballot, the right to have the voter-verified paper ballot counted in accordance with this Act, or any other right under subtitles A or C of title III) may file an action under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) to enforce the uniform and nondiscriminatory election technology and administration requirements under subtitle A of title III, or the requirements of subtitle C of title III.
 (d)No effect on State proceduresNothing in this section may be construed to affect the availability of the State-based administrative complaint procedures required under section 402 to any person filing a complaint under this subsection..
 (b)Effective dateThe amendments made by this section shall apply with respect to violations occurring with respect to elections for Federal office held in 2018 or any succeeding year.
				XIIFederal Election Integrity
			1201.Prohibition on campaign activities by chief State election administration officials
 (a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section:
					
 319A.Campaign activities by chief State election administration officials(a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority.
 (b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law.
 (c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means— (1)serving as a member of an authorized committee of a candidate for Federal office;
 (2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office;
 (3)the solicitation, acceptance, or receipt of a contribution from any person on behalf of a candidate for Federal office; and
 (4)any other act which would be prohibited under paragraph (2) or (3) of section 7323(b) of title 5, United States Code, if taken by an individual to whom such paragraph applies (other than any prohibition on running for public office).
								(d)Exception for Campaigns of Official or Immediate Family Members
 (1)In generalThis section does not apply to a chief State election administration official with respect to an election for Federal office in which the official or an immediate family member of the official is a candidate.
 (2)Immediate family member definedIn paragraph (1), the term immediate family member means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law..
 (b)Effective DateThe amendments made by subsection (a) shall apply with respect to elections for Federal office held after December 2017.
				XIIIOther Election Administration Improvements
			1301.Treatment of universities as voter registration agencies
 (a)In generalSection 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)) is amended— (1)in paragraph (2)—
 (A)by striking and at the end of subparagraph (A); (B)by striking the period at the end of subparagraph (B) and inserting ; and; and
 (C)by adding at the end the following new subparagraph:  (C)each institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) in the State that receives Federal funds.; and
 (2)in paragraph (6)(A), by inserting or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study after assistance,.
 (b)Amendment to Higher Education Act of 1965Section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (23).
 (c)Effective dateThe amendments made by this section shall apply with respect to elections held on or after January 1, 2018.
				1302.Minimum notification requirements for voters affected by polling place changes
 (a)RequirementsSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082), as amended by section 701(a), is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e) the following new subsection:
						
							(f)Minimum notification requirements for voters affected by polling place changes
 (1)In generalIf a State assigns an individual who is a registered voter in a State to a polling place with respect to an election for Federal office which is not the same polling place to which the individual was previously assigned with respect to the most recent election for Federal office in the State in which the individual was eligible to vote—
 (A)the State shall notify the individual of the location of the polling place not later than 7 days before the date of the election; or
 (B)if the State makes such an assignment fewer than 7 days before the date of the election and the individual appears on the date of the election at the polling place to which the individual was previously assigned, the State shall make every reasonable effort to enable the individual to vote on the date of the election.
 (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2018.. (b)Conforming amendmentSection 302(f) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a) and as amended by section 701(b), is amended by striking (d)(2) and (e)(2) and inserting (d)(2), (e)(2), and (f)(2).
				1303.Voter information response systems and hotline
				(a)Establishment and operation of systems and services
 (1)State-based response systemsThe Attorney General shall coordinate the establishment of a State-based response system for responding to questions and complaints from individuals voting or seeking to vote, or registering to vote or seeking to register to vote, in elections for Federal office. Such system shall provide—
 (A)State-specific, same-day, and immediate assistance to such individuals, including information on how to register to vote, the location and hours of operation of polling places, and how to obtain absentee ballots; and
 (B)State-specific, same-day, and immediate assistance to individuals encountering problems with registering to vote or voting, including individuals encountering intimidation or deceptive practices.
 (2)HotlineThe Attorney General, in consultation with State election officials, shall establish and operate a toll-free telephone service, using a telephone number that is accessible throughout the United States and that uses easily identifiable numerals, through which individuals throughout the United States—
 (A)may connect directly to the State-based response system described in paragraph (1) with respect to the State involved;
 (B)may obtain information on voting in elections for Federal office, including information on how to register to vote in such elections, the locations and hours of operation of polling places, and how to obtain absentee ballots; and
 (C)may report information to the Attorney General on problems encountered in registering to vote or voting, including incidences of voter intimidation or suppression.
						(3)Collaboration with State and local election officials
 (A)Collection of information from statesThe Attorney General shall coordinate the collection of information on State and local election laws and policies, including information on the Statewide computerized voter registration lists maintained under title III of the Help America Vote Act of 2002, so that individuals who contact the free telephone service established under paragraph (2) on the date of an election for Federal office may receive an immediate response on that day.
 (B)Forwarding questions and complaints to StatesIf an individual contacts the free telephone service established under paragraph (2) on the date of an election for Federal office with a question or complaint with respect to a particular State or jurisdiction within a State, the Attorney General shall forward the question or complaint immediately to the appropriate election official of the State or jurisdiction so that the official may answer the question or remedy the complaint on that date.
 (4)Consultation requirements for development of systems and servicesThe Attorney General shall ensure that the State-based response system under paragraph (1) and the free telephone service under paragraph (2) are each developed in consultation with civil rights organizations, voting rights groups, State and local election officials, voter protection groups, and other interested community organizations, especially those that have experience in the operation of similar systems and services.
					(b)Use of service by individuals with disabilities and individuals with limited English language
 proficiencyThe Attorney General shall design and operate the telephone service established under this section in a manner that ensures that individuals with disabilities and individuals with limited proficiency in the English language are fully able to use the service.
				(c)Voter Hotline Task Force
 (1)Appointment by attorney generalThe Attorney General shall appoint individuals (in such number as the Attorney General considers appropriate but in no event fewer than 3) to serve on a Voter Hotline Task Force to provide ongoing analysis and assessment of the operation of the telephone service established under this section, and shall give special consideration in making appointments to the Task Force to individuals who represent civil rights organizations. At least one member of the Task Force shall be a representative of an organization promoting voting rights or civil rights which has experience in the operation of similar telephone services or in protecting the rights of individuals to vote, especially individuals who are members or racial minorities or of communities who have been adversely affected by efforts to suppress voting rights.
 (2)EligibilityAn individual shall be eligible to serve on the Task Force under this subsection if the individual meets such criteria as the Attorney General may establish, except that an individual may not serve on the task force if the individual has been convicted of any criminal offense relating to voter intimidation or voter suppression.
 (3)Term of serviceAn individual appointed to the Task Force shall serve a single term of 2 years, except that the initial terms of the members first appointed to the Task Force shall be staggered so that there are at least 3 individuals serving on the Task Force during each year. A vacancy in the membership of the Task Force shall be filled in the same manner as the original appointment.
 (4)No compensation for serviceMembers of the Task Force shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (d)Bi-Annual report to CongressNot later than March 1 of each odd-numbered year, the Attorney General shall submit a report to Congress on the operation of the telephone service established under this section during the previous 2 years, and shall include in the report—
 (1)an enumeration of the number and type of calls that were received by the service; (2)a compilation and description of the reports made to the service by individuals citing instances of voter intimidation or suppression;
 (3)an assessment of the effectiveness of the service in making information available to all households in the United States with telephone service;
 (4)any recommendations developed by the Task Force established under subsection (c) with respect to how voting systems may be maintained or upgraded to better accommodate voters and better ensure the integrity of elections, including but not limited to identifying how to eliminate coordinated voter suppression efforts and how to establish effective mechanisms for distributing updates on changes to voting requirements; and
 (5)any recommendations on best practices for the State-based response systems established under subsection (a)(1).
					(e)Authorization of appropriations
 (1)AuthorizationThere are authorized to be appropriated to the Attorney General for fiscal year 2017 and each succeeding fiscal year such sums as may be necessary to carry out this section.
 (2)Set-aside for outreachOf the amounts appropriated to carry out this Act for a fiscal year pursuant to the authorization under paragraph (1), not less than 15% shall be used for outreach activities to make the public aware of the availability of the telephone service established under this section, with an emphasis on outreach to individuals with disabilities and individuals with limited proficiency in the English language.
 1304.Reauthorization of election assistance commissionSection 210 of the Help America Vote Act of 2002 (52 U.S.C. 20930) is amended by striking for each of the fiscal years 2003 through 2005 and inserting for each of the fiscal years 2017 through 2022. 1305.Application of laws to Commonwealth of Northern Mariana Islands (a)National Voter Registration Act of 1993Section 3(4) of the National Voter Registration Act of 1993 (52 U.S.C. 20502(4)) is amended by striking States and the District of Columbia and inserting States, the District of Columbia, and the Commonwealth of the Northern Mariana Islands.
				(b)Help America Vote Act of 2002
 (1)In generalSection 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141) is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. (2)Conforming amendment relating to minimum amount of requirements payment to territoriesSection 252(c)(2) of such Act (52 U.S.C. 21002(c)(2)) is amended by striking or the United States Virgin Islands and inserting the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands.
					1306.Repeal of exemption of Election Assistance Commission from certain government contracting
			 requirements 
 (a)In generalSection 205 of the Help America Vote Act of 2002 (52 U.S.C. 20925) is amended by striking subsection (e).
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into by the Election Assistance Commission on or after the date of the enactment of this Act.
				1307.No effect on other laws
 (a)In generalExcept as specifically provided, nothing in this Act may be construed to authorize or require conduct prohibited under any of the following laws, or to supersede, restrict, or limit the application of such laws:
 (1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (2)The Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.).
 (3)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). (4)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).
 (5)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). (6)The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).
 (b)No effect on preclearance or other requirements under Voting Rights ActThe approval by any person of a payment or grant application under this Act, or any other action taken by any person under this Act, shall not be considered to have any effect on requirements for preclearance under section 5 of the Voting Rights Act of 1965 (52 U.S.C. 10304) or any other requirements of such Act.
				